
  El Salvador 1983 (rev. 2014)
  
  

  

  


Preamble


WE, THE REPRESENTATIVES OF THE SALVADORIAN PEOPLE GATHERED IN CONSTITUENT ASSEMBLY, PUTTING OUR TRUST IN GOD, OUR WILL IN THE HIGH DESTINIES OF THE COUNTRY AND IN EXERCISE OF THE SOVEREIGN AUTHORITY THAT THE PEOPLE OF EL SALVADOR HAVE CONFERRED TO US, ENCOURAGED BY THE FERVENT DESIRE TO ESTABLISH THE FOUNDATIONS OF NATIONAL COEXISTENCE BASED IN RESPECT FOR THE DIGNITY OF THE HUMAN PERSON, IN THE CONSTRUCTION OF A MORE JUST SOCIETY, THE ESSENCE OF DEMOCRACY AND THE SPIRIT OF FREEDOM AND JUSTICE, VALUES OF OUR HUMANISTIC INHERITANCE, DECREE, SANCTION AND PROCLAIM, the following CONSTITUTION



TITLE I



SOLE CHAPTER. THE HUMAN PERSON AND THE ENDS OF THE STATE



Article 1


El Salvador recognizes the human person as the origin and the end of the activity of the State, which is organized to attain justice, judicial security, and the common good.


In that same manner, it recognizes as a human person every human being since the moment of conception.


In consequence, it is the obligation of the State to secure for the inhabitants of the Republic, the enjoyment of liberty, health, culture, economic well-being and social justice.



TITLE II. THE RIGHTS AND FUNDAMENTAL GUARANTEES OF THE PERSON



CHAPTER I. INDIVIDUAL RIGHTS AND THEIR REGIMEN OF EXCEPTIONS



FIRST SECTION. INDIVIDUAL RIGHTS



Article 2


Every person has the right to life, physical and moral integrity, liberty, security, work, property and possession, and to be protected in the conservation and defense of the same.


The right to honor, personal and family intimacy, and one’s own image is guaranteed.


Indemnification, in conformity with the law, is established for damages of a moral character.



Article 3


All persons are equal before the law. For the enjoyment of civil rights, no restrictions shall be established that are based on differences of nationality, race, sex or religion.


Hereditary offices and privileges are not recognized.



Article 4


Every person in the Republic is free.


No one who enters its territory shall be a slave nor the individual who traffics in slaves be a citizen. No one shall be subjected to servitude or to any other condition that injures their dignity.



Article 5


Every person has the liberty to enter, remain in, and leave the territory of the Republic, save the limitations that the law establishes.


No one shall be obligated to change their domicile or residence, except by order of a judicial authority in special cases and by means of the requirements indicated by the law.


No Salvadoran shall be expatriated, nor his entry into the Republic prohibited, nor a passport or other documents of identification for his return be denied. Neither shall the right to leave the territory of the Republic be prohibited, except by resolution or sentence of a competent authority, dictated in accordance with the laws.



Article 6


Every person may freely express and disseminate his thoughts provided they do not subvert the public order nor injure the moral, honor or private lives of others. The exercise of this right shall not be subject to previous examination, censorship or bond; but those who infringe on the laws [while] making use of this right, shall respond for the offense they commit.


In no event may the press, its accessories, or any other media destined to the dissemination of thought be sequestered as an instrument of crime.


The businesses which devote themselves to written, radioed or televised communication and other publishing businesses shall not be the object of state confiscation (estatización) or nationalization, either by expropriation or by any other proceeding. This prohibition is applicable to the stocks or shares (cuotas sociales) of their owners.


The mentioned businesses shall not establish different tariffs or make any other type of discrimination due to the political or religious character of what is published.


The right to respond is recognized as a protection of the fundamental rights and guarantees of the person.


Public shows shall be subject to censorship in conformity with the law.



Article 7


The inhabitants of El Salvador have the right to associate freely and to meet peacefully, without arms, for any lawful purpose. Nobody shall be obligated to belong to an association.


A person shall not be limited or impeded from the exercise of any licit activity because he does not belong to an association.


The existence of armed groups of a political, religious or guild character is prohibited.



Article 8


No one is obligated to do what the law does not order nor deny themselves of what it does not prohibit.



Article 9


No one shall be obligated to perform work or render personal services without fair remuneration and without their full consent, except in cases of public disaster and others specified by the law.



Article 10


The law shall not authorize any act or contract that implies the loss or irreparable sacrifice of the liberty or dignity of the person. Nor shall it authorize agreements in which a person covenants his own proscription or exile.



Article 11


No person shall be deprived of the right to life, liberty, property and possession, nor any other of his rights without previously being heard and defeated in a trial according to the laws; nor shall he be tried twice for the same cause.


Persons have the right to habeas corpus when any individual or authority illegally or arbitrarily restricts their liberty. Habeas corpus shall also proceed when any authority attacks the dignity or physical, mental or moral integrity of detained persons.



Article 12


Every person accused of an offense shall be presumed innocent while his guilt is not proven in conformity with the law and in public trial in which all the guarantees necessary for his defense have been assured.


The detained person shall be immediately and clearly informed of his rights and of the reasons for his detention, and cannot be compelled to make a declaration. The detained is guaranteed the assistance of a defense lawyer (defensor) during the proceedings of the auxiliary organs of the administration of justice and in judicial proceedings, in the terms established by the law.


Declarations obtained against the will of the person lack value; whoever so obtains and employs them shall incur penal responsibility.



Article 13


No governmental organ, authority, or functionary shall issue orders for detention or imprisonment if it is not in conformity with the law, and these orders shall be always written. If an offender is caught in flagrante [delicto], he may be detained by any person to be immediately delivered to the competent authority.


Administrative detention shall not exceed seventy-two hours, within which the detained must be consigned to the order of a competent judge, with the diligences that he may have practiced.


Detention for investigation shall not last longer than seventy-two hours, and the corresponding court shall be obligated to notify the prisoner in person of the motive for his detention, to receive his unsworn statement (indagatorio), and to decree his liberty or provisional detention, within the stated period.


For reasons of social protection, subjects who, by their antisocial, immoral, or harmful activities reveal a dangerous state and offer imminent risks for society or individuals, shall be subjected to re-educative or re-adaptative security measures. The said security measures shall be strictly regulated by law and subject to the competence of the Judicial Organ.



Article 14


The power to impose punishments corresponds solely to the Judicial Organ. However, the administrative authority may sanction, through resolution or sentence and through the correct process, violations of laws, regulations or ordinances, through an arrest of up to five days or through a fine, which may be exchanged for social services provided to the community.



Article 15


No one shall be tried except in conformity with laws promulgated prior to the action in question, and by courts previously established by the law.



Article 16


The same Judge shall not try the same case in different instances.



Article 17


No Organ, functionary or authority may remove pending cases, nor re-open closed trials or procedures. In case of correction of [a] penal matter[,] the State shall indemnify, in conformity with the law, the victims of the duly proven judicial errors.


Indemnification shall be possible for delay of justice. The law shall establish the direct responsibility of the functionary and the derivative [responsibility] of the State.



Article 18


Every person has the right to address written petitions, in a decorous manner, to the legally established authorities; and to have such petition resolved and to be informed of the result.



Article 19


Search or examination of the person shall only be practiced to prevent or investigate crimes or offenses.



Article 20


The home is inviolable and can only be entered by consent of the person who inhabits it, a court order, a crime detected in the act or imminent danger of its perpetration, or grave risk of persons.


The violation of this right will allow reclamation of indemnity for the damages and losses caused.



Article 21


The laws shall not have retroactive effect, except in matters of public order and in penal matters if the new law is favorable to the offender.


The Supreme Court of Justice will always have the authority to determine, within its competence, if a law is or is not of public order.



Article 22


Every person has the right to dispose freely of his property in conformity with the law. Property is transferable in the form determined by the laws. There shall be free making of wills (testamentifacción).



Article 23


The freedom to make contracts in conformity with the laws is guaranteed. No person who has the free administration of his property may be deprived of the right to settle his civil or commercial affairs by compromise or arbitration. As to those who do not have free administration, the law shall determine the cases in which they may do so and the necessary requirements.



Article 24


Correspondence of every kind is inviolable; if intercepted, it shall not be given credence nor accepted as evidence in any legal action, except in the cases of insolvency proceedings and bankruptcy.


Interference of telecommunications is prohibited. Exceptionally, the temporary intervention of any kind of telecommunications may be judicially authorized, in a written and reasoned form, maintaining in any case the secrecy of private issues that are unrelated to the process. Information drawn from an illegal intervention will have no value.


The attested contravention of what is established in this Article, by any official, will be just cause for the instant destitution from his office and will lead to compensation for damages caused.


A special law shall determine the crimes in which investigation of this authorization may be granted. It will also indicate the controls, periodic reports to the Legislative Assembly, and administrative, civil and criminal responsibilities and sanctions that the officials that illegally apply this exceptional measure will incur in. The enactment and amendment of this law demands the favorable vote of at least two thirds of the total number of elected deputies.



Article 25


The free exercise of all religions, without other restrictions than those required by the moral and the public order, is guaranteed. No religious act shall serve as evidence of the civil status of persons.



Article 26


The juridical personality of the Catholic Church is recognized. The other churches may obtain recognition of their personality in conformity with the law.



Article 27


The death penalty shall be imposed only in cases foreseen by the military laws during a state of international warfare.


Imprisonment for debt, perpetual punishment, infamy, outlaws (las proscriptivas) and all forms of torture are prohibited.


The State shall organize the penitentiary centers with the objective of reforming offenders, educating them, and teaching them work habits, seeing to their re-adaptation [into society] and the prevention of crime.



Article 28


El Salvador concedes asylum to the foreigner who desires to reside in its territory, except in cases provided for by the laws and by international law. These exceptions shall not include anyone persecuted only for political reasons.


The extradition shall be governed in accordance with the International Treaties and, when involving Salvadorians, shall only proceed if specifically provided for in the corresponding treaty, and if said treaty has been approved by the Legislative Branch of the respective signatory countries. In every case, its provisions shall consecrate the principle of reciprocity and shall provide Salvadorians with all the criminal and procedural guarantees established by this Constitution.


The extradition shall proceed when the crime has been perpetrated in the territorial jurisdiction of the soliciting country, except in the case of crimes of international transcendence, and shall never take place in cases involving political crimes, even if common crimes arise as a result.


The ratification of all Extradition Treaties shall require the affirmative vote of two-thirds of the elected Deputies.



SECOND SECTION. REGIME OF EXCEPTION



Article 29


In cases of war, invasion of territory, rebellion, sedition, catastrophe, epidemic, or other general disaster, or serious disturbances of the public order, the guarantees established in Articles 5; 6, first paragraph; 7, first paragraph; and 24 of this Constitution shall be suspended, except for meetings or associations with religious, cultural, economic or sport purposes. This suspension may affect all or part of the territory of the Republic and may be accomplished by a decree of the Legislative Organ or the Executive Organ, as the case may be.


Likewise, the guarantees contained in Articles 12, second paragraph, and 13, second paragraph, of this Constitution, shall be suspended whenever the Legislative Organ so accords, with the favorable vote of three quarters of the elected Deputies; the administrative detention not exceeding fifteen days.



Article 30


The period of suspension of constitutional guarantees shall not exceed 30 days. After this period has lapsed, the suspension may be extended for an equal period and by means of a new decree, if the circumstances which motivated it continue. If such a decree is not issued, the suspended guarantees shall remain re-established in full right.



Article 31


When the circumstances that motivated the suspension of constitutional guarantees disappear, the Legislative Assembly, or the Council of Ministers, according to the case, shall re-establish such guarantees.



CHAPTER II. SOCIAL RIGHTS



FIRST SECTION. THE FAMILY



Article 32


The family is the fundamental basis of society and shall have the protection of the State, which shall dictate the necessary legislation and create the appropriate organizations and services for its integration, well-being and social, cultural, and economic development.


The legal foundation of the family is marriage and rests on the juridical equality of the spouses.


The State shall foment marriage; but the lack of this shall not affect the enjoyment of the rights established in favor of the family.



Article 33


The law shall regulate the personal and patrimonial relations of spouses amongst themselves, and between themselves and their children, establishing the rights and reciprocal duties on an equitable basis; and shall create the necessary institutions to guarantee its applicability. Likewise it shall regulate the family relations resulting from the stable union of a man and a woman.



Article 34


Every child has the right to live in familial and environmental conditions that permit his integral development, for which he shall have the protection of the State.


The law shall determine the duties of the State and shall create institutions for the protection of maternity and infancy.



Article 35


The State shall protect the physical, mental and moral health of minors, and shall guarantee their right to education and assistance.


Antisocial conduct of minors that constitutes a crime or misdemeanor shall be subject to a special juridical regime.



Article 36


Children born in or out of wedlock and adopted children, shall have equal rights before their parents. It is the obligation of these to give their children protection, assistance, education and security.


The records of the Civil Register shall not indicate any sign (calificación) of the nature of filiation, nor shall birth certificates express the civil status of the parents.


Every person has the right to have a name that identifies him. The secondary law will regulate this matter.


The law shall also determine the forms of investigating and establishing paternity.



SECOND SECTION. LABOR AND SOCIAL SECURITY



Article 37


Labor is a social function; it enjoys the protection of the State, and it is not regarded an article of commerce.


The State shall employ all resources that are in its reach to provide employment to manual or intellectual workers, and to ensure him and his family the economic conditions for a dignified existence. In the same form, it shall promote the work and the employment of people with physical, mental or social limitations or disabilities.



Article 38


Labor shall be regulated by a Code which shall have the principal objective of harmonizing the relations between employers and workers, establishing their rights and obligations. It shall be based on general principles that tend toward the improvement of the living conditions of workers, and shall include especially the following rights:







1st.
In the same business or establishment and under identical circumstances, to equal work shall correspond equal remuneration for the worker, without regard for his sex, race, creed, or nationality;






2nd.
Every worker has the right to earn a minimum wage, which shall be fixed periodically. To fix this wage, attention shall be paid above all to the cost of living, the type of work, the different systems of remuneration, the distinct zones of production, and other similar criteria. This wage shall be sufficient to satisfy the normal needs of the worker’s home in their material, moral and cultural aspects.







For piecework, contract work (por ajuste) or work for a lump sum (precio alzado), it is obligatory to assure the minimum wage per day (jornada) of work;






3rd.
Salary and social benefits, in the quantity determined by law, are unattachable and cannot be compensated or retained, except for obligations to supply essential support (obligaciones alimenticias). Amounts also may be retained for social security, union quota, or tax obligations. Worker’s instruments of labor are unattachable;






4th.
The salary shall be paid in legal tender (moneda de curso legal). The salary and social benefits constitute privileged credits in relation to other credits that may exist against an employer;






5th.
Employers shall give their workers a bonus for each year of work. The law shall establish the form in which one shall determine the quantity in relation to salaries;






6th.
The ordinary workday (jornada) of effective daytime work shall not exceed eight hours, and the work-week shall not exceed forty-four hours;







The maximum hours of overtime (horas extraordinarias) for each type of work shall be determined by the law.







The night shift (jornada) and the shift that requires dangerous or unhealthy tasks shall be shorter than the daytime shift and shall be regulated by law.







The limitation on working hours shall not apply in cases of force majeure.







The law shall determine the length of pauses that shall interrupt the workday when, attending to biological reasons, the rhythm of tasks so demand, and of those that shall intercede between two workdays.







Overtime and night work shall receive additional remuneration (recargo);






7th.
Every worker has the right to one day of remunerated rest for each work week, in the form required by law.







The workers who do not enjoy rest on the days previously indicated, shall have the right to additional remuneration for the services rendered on these days and a compensatory leave;






8th.
Workers shall have the right to paid rest on the holidays (días de asueto) designated by law; [the law] shall determine the kind of work for which this disposition shall not apply, but in those cases, workers shall have the right to extraordinary remuneration;






9th.
Every worker that accredits a minimum of services performed during a given period, shall have the right to an annual paid vacation in the form determined by law. Vacations shall not be compensated by money and, to the obligation of the employer to grant them corresponds the obligation of the worker to take them;






10th.
Those less than fourteen years old, and those having reached this age but who remain subject to obligatory education in virtue of the law, may not be employed in any type of work.







Their employment shall be authorized when it is considered indispensable for their subsistence or that of their family, provided that this does not prevent compliance with the minimum of obligatory education.







The workday for those under sixteen years old cannot be more than six hours a day and thirty-four hours a week, in any kind of work.







Unhealthy or dangerous work is prohibited for persons under eighteen years of age and women. Night work is also prohibited for persons under eighteen years old. The law shall define (determinar) dangerous and unhealthful work;






11th.
The employer who discharges a worker without just cause is obligated to indemnify him according to the law;






12th.
The law shall determine under which conditions employers are obligated to pay their permanent workers who resign from their work an economic compensation (prestación), which amount shall be fixed in relation to their salaries and time of service.







Resignation produces its effects without the need for acceptance by the employer, but the latter’s refusal to pay corresponding compensation constitutes a legal presumption of unfair discharge.







In the case of total and permanent incapacitation or death of the worker, the worker or his beneficiaries shall have the right to the compensations they would receive in the case of voluntary resignation.





Article 39


The law shall regulate the conditions under which collective labor contracts and agreements shall be concluded. The stipulations that these contain shall be applicable to all workers in the businesses that signed them, although they do not belong to the contracting union, and also to the other workers who enter such enterprises while the contracts or agreements are in effect. The law shall establish the procedure to make uniform working conditions in different economic activities, on the basis of provisions contained in the majority of collective contracts and agreements in force in each type of activity.



Article 40


A system of professional training (formación) is established for the preparation and qualification of human resources.


The law shall regulate the scope, extent and form in which the system is to be put in effect.


Contracts of apprenticeship shall be regulated by law, to assure that the apprentice shall receive training in an occupation, dignified treatment, equitable remuneration, and welfare (previsión) and social security benefits.



Article 41


The domestic worker (trabajador a domicilio) has the right to an officially designated minimum wage, and to the payment of indemnification for time lost by motive of an employer’s delay in ordering or receiving work or for the arbitrary or unjustified suspension of work. Domestic workers shall be recognized as having an analogous legal situation as other workers, taking into consideration the special characteristics of their work.



Article 42


The working woman shall be entitled to paid rest before and after childbirth, and to the conservation of her employment.


The laws shall regulate the obligation of employers to install and maintain crib rooms and places of custody for the children of workers.



Article 43


Employers are obligated to pay indemnification and to provide medical, pharmaceutical and other services established by the laws for workers who suffer work accidents or any occupational disease.



Article 44


The law shall regulate the conditions to be met by workshops, factories, and working premises.


The State shall maintain a technical inspection service charged with seeing that legal norms for labor, assistance, welfare, and social security are strictly complied with, to the end of verifying their results, and suggesting pertinent reforms.



Article 45


Agricultural and domestic workers have the right to protection with respect to wages, working hours, rests, vacations, social security, indemnification for dismissal, and, in general, to social benefits. The extent and nature of the aforementioned rights shall be determined by law according to the conditions and peculiarities of the work. Persons who perform services that are domestic in character in industrial, commercial businesses, social entities and other similar enterprises shall be considered manual workers and shall have the rights granted to these.



Article 46


The State shall propitiate the creation of a bank owned by the workers.



Article 47


Employers and private employees without distinction of nationality, sex, race, creed or political ideas, whatever their activity or the nature of the work they complete, have the right to associate freely for the protection of their respective interests, by forming professional associations or trade unions. Workers in official autonomous institutions, public officials and employees and the municipal employees shall have the same right.


Public officials and employees covered in the third paragraph of Article 219 and of Article 236 of this Constitution, members of the Armed Forces, of the National Civil Police, members of the judicial career and public servants who exercise decision-making functions or have directive responsibilities or are employees whose obligations are of a highly confidential nature, will not have the right stated in the previous paragraph.


In the case of the Public Ministry, along with the head members of the institutions that comprise it, their respective adjuncts, auxiliary agents, auxiliary procurators, labor procurators and delegates will not have the right to unionization.


Said organizations have the right to juridical personality and to be duly protected in the exercise of their functions. Their dissolution or suspension shall be decreed only in the cases and with the formalities determined by the law.


The special norms for the constitutions and functioning of professional and trade union organizations of the countryside and the city shall not restrict freedom of association. All exclusion clauses are prohibited.


Members of the boards of directors (directivas) of trade unions shall be Salvadorans by birth and during the period of their election and mandate, and until a year has passed after they cease their functions, they shall not be dismissed, suspender for disciplinary reasons, transferred, or their working conditions reduced, except for justifiable cause previously approved by a competent authority.


Also, the right to collective bargaining, in accordance to law, is recognized to the workers and employees mentioned in the last part of the first paragraph of this Article. Collective agreements will begin to take effect the first day of the fiscal exercise (or fiscal year) following that of its celebration. A special law shall regulate this matter.



Article 48


Employers have the right to suspend work and workers the right to strike, except in the case of indispensable public services that are established by law. To exercise these rights, no previous approval shall be necessary, after having procured the solution to the conflict which generates them through stages of peaceful solution established by law. The effects of the strike or suspension are antedated to the moment that these initiate.


The law shall regulate these rights with respect to their exercise and conditions.



Article 49


A special jurisdiction is established for labor. The procedures in labor matters shall be regulated in a form that will permit a rapid solution to conflicts.


The State has the obligation to promote conciliation and arbitration, so they constitute effective means for the peaceful solution of labor conflicts. Special administrative boards of conciliation and arbitration shall be established to solve collective conflicts of interests or of an economic character.



Article 50


Social security constitutes a public service of an obligatory character. The law shall regulate its scope, extent, and form.


Said service shall be rendered by one or various institutions, which must observe adequate coordination amongst themselves to assure a good policy of social protection, in specialized form and with maximum utilization of resources.


Employers, workers, and the State shall contribute to the payment of social security in the form and quantity determined by the law.


The State and employers shall be exempt from the obligations imposed by law in favor of the workers, to the extent that these are covered by Social Security.



Article 51


The law shall determine which businesses and establishments, due to their special conditions, are required to provide the worker and his family with suitable housing, schools, medical assistance, and other services and attentions necessary for their well-being.



Article 52


The rights consecrated in favor of the workers cannot be renounced.


The enumeration of the rights and benefits to which this chapter refers, does not exclude others that are derived from principles of social justice.



THIRD SECTION. EDUCATION, SCIENCE, AND CULTURE



Article 53


The right to an education and to culture is inherent to the human person; in consequence, the preservation, promotion, and dissemination of culture is an obligation and primary end of the State.


The State will propitiate research and scientific occupations.



Article 54


The State shall organize the educational system for which it will create the necessary institutions and services. Natural and juridical persons are guaranteed the liberty to establish private centers of teaching.



Article 55


Education has the following objectives: to achieve the integral development of the personality in its spiritual, moral and social dimension; to contribute to the construction of a more prosperous, just and humane democratic society; to inculcate a respect for the human rights and the observance of the corresponding duties; to combat all spirit of intolerance and hate; to know the national reality and to identify oneself with values of the Salvadoran nationality; and to propitiate the unity of the people (pueblo) of Central America.


Parents shall have the preferential right to choose the education of their children.



Article 56


All inhabitants of the Republic have the right and the duty to receive a simple (parvularia) and basic education that will train them to perform as useful citizens. The State shall promote the formation of special education centers.


When imparted by the State, simple, basic secondary and special education shall be free.



Article 57


The teaching imparted in official educational centers shall be essentially democratic.


Private educational centers shall be subject to the regulation and inspection of the State and shall be subsidized when they do not have profitable goals.


The State shall exclusively take in its charge the training of teachers (magisterio).



Article 58


No educational establishment shall refuse to accept students because of the marital status of their parents or guardians, nor for social, religious, racial, or political differences.



Article 59


Literacy is of social interest. All inhabitants of the country shall contribute toward it in the form determined by law.



Article 60


To exercise the teaching profession it is required to accredit one’s capability in the form determined by the law.


In all public or private, civil or military teaching centers the instruction of national history, civics, morality, the Constitution of the Republic, human rights and the conservation of the natural resources shall be obligatory.


National history and the Constitution shall be taught by Salvadoran professors.


Academic (cátedra) liberty is guaranteed.



Article 61


Higher education shall be governed by a special law. The University of El Salvador and the others of the State shall enjoy autonomy in teaching, administrative and economic aspects. They shall lend a social service, respecting academic liberty. They shall be governed by statutes registered within said law, which shall establish the general principles for their organization and functioning.


The funds (partidas) destined to the sustainment of the state universities and those necessary to assure and increase its patrimony shall be consigned annually in the State Budget. These institutions shall be subject, in agreement with the law, to the inspection of the corresponding state organism.


The special law shall also regulate the creation and functioning of the private universities, respecting academic freedom. These universities shall lend a social service and shall not pursue profitable ends. The same law shall regulate the creation and functioning of official and private technological institutes.


The State shall keep watch for the democratic functioning of the institutions of higher education and for their adequate academic level.



Article 62


The official language of El Salvador is Spanish. The government is obligated to keep watch for its conservation and teaching.


The native languages that are spoken in the national territory form part of the cultural patrimony and shall be the object of preservation, dissemination and respect.



Article 63


The artistic, historical, and archeological wealth of the country form part of the Salvadoran cultural treasure, which shall be under the safeguard of the State and subject to special laws for its conservation.


El Salvador recognizes the indigenous peoples and will implement measures to maintain and develop their ethnic and cultural identity, worldview, values and spirituality.



Article 64


The National Symbols are the National Colors (Pabellón) or National Flag, the Shield of Arms and the National Anthem. A law shall regulate what concerns this matter.



FOURTH SECTION. PUBLIC HEALTH AND SOCIAL ASSISTANCE



Article 65


The health of the inhabitants of the Republic constitutes a public good. The State and the persons are obligated to see to its conservation and restoration.


The State shall determine the national health policy and shall control and supervise its application.



Article 66


The State shall give free assistance to the sick who lack resources, and to the inhabitants in general when the treatment constitutes an effective means of preventing the dissemination of a communicable disease. In this case, every person is obligated to submit themselves to such treatment.



Article 67


The public health services shall be essentially technical. Sanitary (sanitarias), hospital, paramedic and hospital administration careers shall be established.



Article 68


A Higher Public Health Council shall oversee the public health of the country. It shall be comprised of an equal number of representatives from the medical, odontological, chemical-pharmaceutical, medical veterinary, clinical laboratories, psychology and nursing professional associations, and others which require a license to practice and which the Higher Public Health Council has authorized to establish their own board; it shall have a President and a Secretary appointed by the Executive Organ. Its organization shall be determined by law.


The exercise of the professions that are directly related with the public health of the country shall be supervised by legal institutions created by scholars belonging to each of these professions. These institutions shall have the authority to expel from the professional exercise of their professions those members of the professional association under their control who have exercised their profession with manifest immorality or ineptitude. The disbarment of professionals shall be determined by the competent institutions in accordance with the due process.


The Higher Public Health Council shall have cognizance of and resolve the appeals (recursos que se interpongan) that are presented against the resolutions pronounced by the organizations alluded to in the preceding paragraph.



Article 69


The State shall be equipped with the necessary and indispensable resources for permanent control of the quality of chemical, pharmaceutical and veterinary products through surveillance organisms.


Likewise the State shall control the quality of food products and the environmental conditions that may affect health and well-being.



Article 70


The State shall assume charge of indigents who, because of their age or physical or mental incapacity, are unable to work.



CHAPTER III. CITIZENS, THEIR POLITICAL RIGHTS AND DUTIES IN THE ELECTORAL BODY



Article 71


All Salvadorans more than eighteen years old are citizens.



Article 72


The political rights of the citizen are:







1st.
The exercise of suffrage;






2nd.
To associate oneself to constitute political parties in accordance with the law and to join those already formed;






3rd.
To opt for public posts complying with the requirements determined by this Constitution and secondary laws.





Article 73


The political duties of the citizen are:







1st.
The exercise of suffrage;






2nd.
To comply with the Constitution of the Republic and to see that it is complied with;






3rd.
To serve the State in conformity with the law.




The exercise of suffrage includes, moreover, the right to vote in the direct popular consultation contemplated by this Constitution.



Article 74


The rights of citizenship are suspended for the following causes:







1st.
Judicial decree of formal imprisonment;






2nd.
Mental derangement;






3rd.
Judicial interdiction;






4th.
Refusal to fill, without just cause, a popular elective post; in this case, the suspension shall last the whole period that the rejected position should have been occupied.





Article 75


The rights of citizenship are lost:







1st.
By those of notoriously vitiated (viciada) conduct;






2nd.
By those convicted of crime;






3rd.
By those who buy or sell votes in the elections.






4th.
By those who subscribe to acts, proclamations, or adherences to promote or support the re-election or continuation of the President of the Republic, or who employ direct means leading toward this end;






5th.
By functionaries, authorities and the agents of these who restrict freedom of suffrage.




In these cases, the rights of citizenship are restored by a clear declaration of rehabilitation by a competent authority.



Article 76


The electoral body is composed of all citizens capable of casting their vote.



Article 77


For the exercise of suffrage, it is an indispensable condition to be registered in the Electoral Register compiled by the Supreme Electoral Tribunal.


The legally registered political parties shall have the right to maintain watch over the compilation, organization, publication and updating of the Electoral Registry.



Article 78


The vote shall be free, direct, equal and secret.



Article 79


In the territory of the Republic, election districts shall be established as determined by law. The basis for the electoral system is population.


For the election of Deputies one shall adopt a system of proportional representation.


The law shall determine the form, time and other conditions for the exercise of suffrage.


The date of the elections for President and Vice President of the Republic shall precede the initiation of the presidential period by no less than two months nor more than four.



Article 80


The President and the Vice President of the Republic, Deputies of the Legislative Assembly and of the Central American Parliament, and Members of Municipal Councils, are popularly elected functionaries.


When, in the elections for President and Vice President of the Republic, no participating political party or coalition of political parties has obtained an absolute majority of votes in conformity with the scrutiny practiced, a second election shall be carried out between the two political parties or coalition of political parties that have obtained the greatest number of valid votes; this second election shall be held during a period no more than thirty days after the results of the first election were declared to be firm.


When by force majeure or fortuitous case, duly qualified by the Legislative Assembly, the second election cannot be carried out within the indicated period, the election shall take place within a second period of not more than thirty days.



Article 81


Election propaganda, even without prior summons, shall be permitted only four months before the date established by law for the election of President and Vice President of the Republic; two months before in the case of Deputies; and one month before in the case of Municipal Councils.



Article 82


The ministers of any religious cult, members in active service in the Armed Force and members of the National Civil Police may not belong to political parties nor opt for popularly elected positions.


Nor may they produce political propaganda in any form.


The exercise of the vote shall be exercised by citizens in places determined by law and shall not be realized in the precincts of military or public security installations.



TITLE III. THE STATE, ITS FORM OF GOVERNMENT AND POLITICAL SYSTEM



Article 83


El Salvador is a sovereign State. Sovereignty lies in the people, who exercise it in the prescribed form and within the limits of this Constitution.



Article 84


The territory of the Republic over which El Salvador exercises jurisdiction and sovereignty is irreducible, and in addition to the continental part includes:


The insular territory integrated by the islands, islets and cays enumerated by the Judgment of the Central American Court of Justice, pronounced on March 9, 1917, and also others which correspond to it according to other sources of International Law; likewise other islands, islets and cays that also correspond to it in conformity with international law.


The territorial waters and including (y en comunidad) the Fonseca Gulf, which is a historic bay with the characteristics of an enclosed sea, whose regime is determined by International Law and by the judgment mentioned in the preceding paragraph.


The air space, the subsoil and the corresponding insular and continental platform; and moreover, El Salvador exercises sovereignty and jurisdiction over the sea, the subsoil and sea beds to a distance of 200 nautical miles, counted from the level of the lowest tide, all in conformity with the regulations of international law.


The national territorial limits are the following:







•
TO THE WEST, with the Republic of Guatemala, in conformity with that established in the Treaty on Territorial Limits, held in Guatemala on April 9, 1938.






•
TO THE NORTH, AND TO THE EAST, in part, with the Republic of Honduras, in the sections delimitated by the General Peace Treaty, signed in Lima, Peru on October 30, 1980. In regard to the pending sections of delimitation, the limits will be those established in conformity with the same Treaty, or in any event, in conformity with any of the peaceful means for solution to the international controversies.






•
TO THE REST OF THE EAST, with the Republics of Honduras and Nicaragua in the waters of the Fonseca Gulf.






•
AND TO THE SOUTH, with the Pacific Ocean.





Article 85


The Government is republican, democratic and representative.


The political system is pluralist and is expressed through political parties, which are the only instrument for the exercise of the representation of the people within the Government. The norms, organization and functioning shall be subject to the principles of representative democracy.


The existence of a single official party is incompatible with the democratic system and with the form of government established in this Constitution.



Article 86


All public power emanates from the people. The organs of the Government shall exercise it independently within the respective powers (atribuciones) and competences established by this Constitution and the laws. The powers of the organs of the Government cannot be delegated, but these shall collaborate amongst themselves in the exercise of the public functions.


The fundamental organs of the Government are the Legislative, the Executive, and the Judicial.


The functionaries of the Government are delegates of the people and have no more powers than those expressly given to them by the law.



Article 87


The right of the people to insurrection is recognized, for the sole object of reestablishing constitutional order altered by the transgression of the norms relative to the form of government or to the political system established, or for serious violations of the rights consecrated in this Constitution.


The exercise of this right shall not produce the abrogation nor the reform of this Constitution, and shall be limited to the removal insofar as necessary of transgressing officials, replacing them in a transitory manner until they are substituted in the form established by this Constitution.


Under no circumstances shall the powers and jurisdictions which correspond to the fundamental organs established by this Constitution be exercised by the same person or by a sole institution.



Article 88


The principle that a President cannot succeed himself (alternabilidad) is indispensable for the maintenance of the established form of government and political system. Violation of this norm makes insurrection an obligation.



Article 89


El Salvador shall encourage and promote human, economic, social and cultural integration with the American republics, and especially those of the Central American isthmus. The integration shall be carried out through treaties or agreements with the interested republics, which shall contemplate the creation of organisms with supranational functions.


It shall also propitiate the total or partial reconstruction of the Republic of Central America, in unitary, federal or confederate form, with complete guarantees of respect for democratic and republican principles and the individual and social rights of its inhabitants.


The project and basis of union shall be submitted to popular consultation.



TITLE IV. NATIONALITY



Article 90


The following are Salvadorans by birth:







1st.
Those born in the territory of El Salvador;






2nd.
Children of a Salvadoran father or mother, born in a foreign country;






3rd.
Natives of the other States that constituted the Federal Republic of Central America, who, having a domicile in El Salvador, declare before the competent authorities their desire to be Salvadoran, without requiring them to renounce their nationality of origin.





Article 91


Salvadorans by birth have the right to enjoy double or multiple nationality.


The status of Salvadoran by birth is lost only by an expressed renouncement before a competent authority and may be recovered by petition before the same.



Article 92


The following may obtain Salvadoran status by naturalization:







1st.
Native Spaniards and Hispano-Americans with one year’s residence in the country;






2nd.
Foreigners of any origin, with five years’ residence in the country;






3rd.
Those who obtain this status from the Legislative Organ for noteworthy services rendered to the Republic;






4th.
A foreign man married to a Salvadoran woman or a foreign woman married to a Salvadoran man with two years’ residence in the country, prior to or after the time of marriage.




Nationality by naturalization shall be granted by competent authorities in conformity with the law.



Article 93


International treaties shall regulate the form and conditions in which nationals of countries which do not form part of the Federal Republic of Central America retain their nationality; notwithstanding having acquired Salvadoran nationality by naturalization as long as the principle of reciprocity is respected.



Article 94


The status of naturalized Salvadoran is lost:







1st.
By residing for more than two consecutive years in the country of origin or by absence from the territory of the Republic for more than five consecutive years, unless permission was granted in conformity with the law;






2nd.
By executed sentence, in the cases determined by the law. Anyone who loses his nationality in this manner cannot regain it.





Article 95


Juridical persons constituted in conformity with the laws of the Republic and that have a legal domicile in the country are Salvadorans.


The regulations that the laws establish for the benefit of Salvadorans shall not be weakened by Salvadoran juridical persons whose partners or capital are in their majority foreign.



Article 96


Foreigners, from the instant they arrive in the territory of the Republic, shall be strictly bound to respect the authorities and obey the laws, and shall acquire the right to be protected by them.



Article 97


The laws shall establish the cases and the form in which a foreigner may be refused entry or sojourn in the national territory.


Foreigners who directly or indirectly participate in the internal politics of the country shall lose the right to reside in it.



Article 98


Neither Salvadorans nor foreigners shall in any case make claim against the government for indemnification of any kind for injuries or damages to their persons or property caused by factions. They may do so only against guilty functionaries or private persons.



Article 99


Foreigners shall not resort to diplomatic channels except in case of denial of justice and after exhausting the legal recourses they have available.


A judicial judgment unfavorable to the claimant does not constitute a denial of justice. Those who contravene this provision shall lose the right to reside in the country.



Article 100


Foreigners shall be subject to a special law.



TITLE V. ECONOMIC ORDER



Article 101


The economic order shall essentially answer to principles of social justice that tend to ensure to all inhabitants of the country a dignified existence of the human being.


The State shall promote the economic and social development through the increase of production, productivity and the rational utilization of the resources. With the same end, it shall foment the diverse sectors of production and shall defend the interest of the consumers.



Article 102


Economic freedom is guaranteed, insofar as it does not oppose the social interest.


The State shall foment and protect the private initiative, within the necessary conditions to increase national wealth and to assure the benefits from it to the greatest number of inhabitants of the country.



Article 103


The right to private property is recognized and guaranteed as a social function.


Likewise, intellectual and artistic property is also recognized, for the time and in the form determined by the law.


The subsoil pertains to the State, which may grant concessions for its exploitation.



Article 104


The State’s real property (bienes inmuebles) may be transferred to natural or juridical people within the limits and in the form established by law.


The rural state property with agricultural or livestock (agropecuaria) vocation, which is not indispensable for the activities proper of the State, shall be transferred by means of corresponding payment to the beneficiaries of the Agrarian Reform. It may also be transferred to corporations of public utility.



Article 105


The State recognizes, foments and guarantees the right to private property over farmland (tierra rústica), be it individual, cooperative, communal or in any other associative form, and it shall not, by any concept, reduce the maximum extension of land that is established by this Constitution as a right of property.


The maximum extension of farmland belonging to one same natural or juridical person shall not exceed two hundred and forty-five hectares. This limitation shall not be applicable to cooperative or communal peasant associations.


The owners of land to whom the second paragraph of this Article refers, may freely transfer, abandon, distribute (partir), divide or rent the land. The land, property of the cooperative associations, peasant communities and beneficiaries of the Agrarian Reform, shall be subject to a special regime.


The owners of farmland with an extension of more than two hundred and forty-five hectares shall have the right to immediately determine the part of the land they wish to retain, segregating it and registering it separately in the corresponding Register of Real Estate and Mortgages.


The farm real estate (inmuebles rústicos), which exceeds the limits established by this Constitution and is encountered in common ownership (proindivisión), may be the object of partition among its co-owners.


The lands which exceed the extension established by this Constitution may be transferred under any title to peasants, small farmers, cooperative corporations (sociedades) and associations and peasant communities. The transfer referred to by this paragraph shall be realized within a period of three years. A special law shall determine the destiny of the lands which have not been transferred at the end of the previously established period.


In no case may the exceeding lands referred to in the prior paragraph be transferred under any title to relatives within the fourth degree of consanguinity or the second degree of affinity.


The State shall foment the establishment, financing and development of the agro-industry in the different departments of the Republic, to the end of guaranteeing the employment of labor and the transformation of raw materials produced by the national agricultural and livestock sector.



Article 106


Expropriation shall proceed because of public utility or of social interest, legally proven, and after a just indemnification.


When expropriation is motivated by causes arising from war, public disaster or if it is has the objective of supplying water or electric energy, or for the construction of housing or highways, roads or public streets of any kind, compensation need not be in advance.


When justified by the amount of indemnification to be recognized for properties expropriated in conformity with the previous paragraphs, the payment may be made in installments which shall not exceed as a whole fifteen years, in which case the expropriated person shall be paid the corresponding bank interest. The said payment shall be preferably made in cash.


Entities that have been created with public funds may be expropriated without indemnification.


Confiscation as a penalty or in any other concept is prohibited. Authorities which contravene this precept shall answer at all times with their persons and their properties to the damage inferred. Confiscated properties are imprescriptible.



Article 107


All kinds of entailment (vinculación) are prohibited, except:







1st.
Trusts constituted in favor of the State, the municipalities, public entities, beneficent or cultural institutions and the legally disabled;






2nd.
Trusts constituted for a period that does not exceed that established by the law and whose management is under the charge of legally authorized banks or credit institutions;






3rd.
The good of the family.





Article 108


No civil or ecclesiastical corporation or foundation, regardless of its denomination or objective, shall have legal capacity to preserve or administer real estate (bienes raíces), with the exception of those immediately and directly destined to the service or objective of the institution.



Article 109


The property of rural real estate shall not be acquired by foreigners in whose countries of origin Salvadorans do not have equal rights, except in the case of land for industrial establishments.


Foreign and Salvadoran companies to which the second paragraph of Article 95 of this Constitution refers, shall be subject to this rule.



Article 110


No monopoly shall be authorized except in favor of the State or the Municipalities when social interest makes it indispensable. Stores for selling government monopolized goods (estancos) may be established in favor of the State.


To the end of guaranteeing free enterprise and to protect the consumer, monopolistic practices are prohibited.


Privileges shall be granted for a limited time to discoverers and inventors and to the people who improve (perfeccionadores) productive processes.


The State may assume responsibility (tomar a su cargo) for public services when the social interests require, providing them directly by means of autonomous official institutions or of the municipalities. It also (también le corresponde) regulates and oversees (vigilar) the public services provided by private enterprises and the approval of their rates (tarifas), except those which are established in conformity with international treaties and conventions; Salvadoran enterprises of public services must have their centers of work and bases of operation in El Salvador.



Article 111


The power to emit currency corresponds exclusively to the State, which shall exercise it directly or through an issuing institution of a public character. The monetary, banking, and credit regimes shall be regulated by law.


The State shall orient monetary policy to the end of promoting and maintaining the conditions most favorable to an orderly development of the national economy.



Article 112


The State shall administer the businesses that render essential services to the community, with the objective of maintaining continuity of services, when the owners or operators resist obeying legal dispositions on economic and social organization.


The State may also exercise control over (intervenir) property belonging to nationals of countries with which El Salvador encounters itself at war.



Article 113


Associations of an economic nature that tend to increase the national wealth through a better use of natural and human resources, and to promote a fair distribution of the benefits originating from their activities, shall be fomented and protected. In addition to private individuals, the State, municipalities, and entities of public utility may participate in this class of associations.



Article 114


The State shall protect and foment cooperative associations, facilitating their organization, expansion and financing.



Article 115


Commerce, industry and small service provision are patrimony of Salvadorans by birth and native Central Americans. Their protection, promotion (fomento) and development shall be the object of a law.



Article 116


The State shall foment the development of small rural properties. It shall facilitate access for the small producer to technical assistance, credits, and other means necessary for the acquirement and better use of his lands.



Article 117


It shall be the State’s duty to protect the natural resources, as well as the diversity and integrity of the environment, and to guarantee sustainable development.


The protection, conservation, rational enjoyment, and the restoration or replacement of natural resources is hereby declared to be of social interest in accordance with the terms established by law.


The introduction of nuclear residues and toxic waste into the national territory is hereby prohibited.



Article 118


The State shall adopt population policies to the end of assuring the greatest well-being to the inhabitants of the Republic.



Article 119


The construction of housing is declared to be of social interest. The State shall endeavor so the greatest possible number of Salvadoran families become the owners of their home. It shall promote that every rural farm owner provide a sanitary and comfortable home for resident workers, and adequate installations for temporary workers; and for this purpose, shall promote the access (facilitará) of small property owners to the necessary means.



Article 120


In every concession granted by the State for the establishment of docks, railroads, canals, or other material works of public service, there shall be stipulated as an essential condition, that after a certain time has lapsed, of not more than fifty years, such works shall pass by operation of law in perfect working condition into the control of the State without compensation of any kind.


These concessions shall be submitted to the cognizance of the Legislative Assembly for its approval.



TITLE VI. ORGANS OF THE GOVERNMENT, POWERS (ATRIBUCIONES) AND COMPETENCES



CHAPTER I. LEGISLATIVE ORGAN



FIRST SECTION. THE LEGISLATIVE ASSEMBLY



Article 121


The Legislative Assembly is a professional associated (colegiado) body composed of Deputies elected in the form prescribed by this Constitution, and to it fundamentally belongs the authority to legislate.



Article 122


The Legislative Assembly shall meet in the capital of the Republic, to initiate its period and without the need of summons, on the first day of May of the year of election of its members. It may move to another place of the Republic to hold (celebrar) its sessions when it shall so resolve.



Article 123


The majority of the members of the Assembly shall be sufficient to deliberate.


To take a resolution, the favorable vote of at least half and one of the elected Deputies is required, except [for] the cases in which, in conformance with this Constitution, a different majority is required.



Article 124


The members of the Assembly shall be renewed every three years and may be reelected. The period of their functions shall commence on the first of May of the year of their election.



Article 125


The Deputies represent the whole nation (pueblo) and are not bound by any imperative mandate. They are inviolable and shall not have responsibility at any time for the opinions or votes they emit.



Article 126


To be elected Deputy, one must be over twenty-five years old, Salvadoran by birth, child of a Salvadoran father or mother, of well-known integrity and education and must not have lost the rights of citizenship during the five years preceding the election.



Article 127


The following shall not be candidates for Deputies:







1.
The President and Vice President of the Republic, the Ministers and Vice Ministers of State, the President and the Magistrates of the Supreme Court of Justice, functionaries of the electoral organisms, military officers in active service (de alta), and in general, functionaries who exercise jurisdiction;






2.
Those who have administered or managed public funds, while they have not obtained the settlement of their accounts;






3.
The contractors for public works or businesses paid for with State or Municipal funds, their sureties (caucioneros), and those who, as a result of such works or businesses, have pending claims of their own interest;






4.
The relatives of the President of the Republic within the fourth degree of consanguinity or second of affinity;






5.
The debtors of the Public or Municipal Treasury who are in default;






6.
Those who have contracts or concessions pending with the State for the exploitation of national resources (riquezas) or public services, as well those who have accepted [positions as] their representatives or administrative attorneys, or foreign companies (sociedades) that are found to be in the same situation.




The incompatibilities referred to in the first number (ordinal) of this Article affect those who held the indicated positions within the three months prior to the election.



Article 128


The Deputies shall not be contractors nor bonders of public works or businesses which are financed with funds of the State or of the Municipality; neither shall they obtain concessions of the State for the exploitation of national resources or for public services; nor accept to be representatives or administrative attorneys of national persons or foreigners who have those contracts or concessions.



Article 129


The Deputies in office (en ejercicio) shall not hold remunerated public positions during the time for which they have been elected, except those of a teaching or cultural character, and those related to the professional services of social assistance.


Nevertheless, they may hold the positions of Ministers or Vice Ministers of State, Presidents of Official Autonomous Institutions, Heads of Diplomatic Missions, Consular [Missions] or carry out Special Diplomatic Missions. In these cases, they shall be reincorporated into the Assembly when their functions cease, if the period of their election is still in force.


The alternates may hold jobs or public offices without their acceptance and exercise producing the loss of these positions (calidad).



Article 130


The Deputies shall cease in their position in the following cases:







1st.
When they are convicted for serious crimes in a definitive sentence;






2nd.
When they commit the prohibitions contained in Article 128 of this Constitution;






3rd.
When they resign without just cause qualified as such by the Assembly;




In these cases, they shall remain unqualified to carry out any other public post during the period of their election.



Article 131


It corresponds to the Legislative Assembly:







1st.
To determine its internal regulation;






2nd.
To accept or reject the credentials of its members, to receive the constitutional oath (protesta) from them, and provide them with responsibilities in the cases foreseen by this Constitution;






3rd.
To take cognizance of the resignations presented by the Deputies, admitting them when they are based on a legally proven just cause;






4th.
To call on alternate Deputies in the case of death, resignation, nullification of election, temporary leave, or the inability of the members (propietarios) to attend;






5th.
To decree, interpret authentically, reform and abrogate the secondary laws;






6th.
To decree taxes, valuations (tasas), and other contributions on all classes of property, services and income, in equitable relation; and in the case of invasion, legally declared war or public disaster, to decree forced loans in the same relation, if the ordinary public revenues are insufficient;






7th.
To ratify the treaties or pacts made (celebre) by the Executive with other States or international organisms, or to refuse their ratification;






8th.
To decree the Budget of Revenues and Expenditures of the Public Administration, as well as its reforms;






9th.
To create and suppress positions, to assign salaries to the functionaries and employees in accordance with the Civil Service regimen;






10th.
To approve its budget and salary system, as well as its reforms, consulting previously with the President of the Republic on them, for the sole effect of guaranteeing that the necessary funds exist for their compliance. Once approved, said budget shall be incorporated into the Budget of Revenues and Expenditures of the Public Administration;






11th.
To decree, in a general manner, financial benefits and incentives or those of any nature, for the promotion of services or cultural, scientific, agricultural, industrial and commercial activities;






12th.
To decree laws on the recognition of the public debt and create and assign the funds necessary for its payment;






13th.
To establish and regulate the national monetary system and to decide upon the admission and circulation of foreign currency;






14th.
To receive the constitutional oath and give possession of their position to citizens who, in conformity with law, shall exercise the Presidency and Vice Presidency of the Republic;






15th.
To decide upon resignations interposed and leaves solicited by the President and Vice President of the Republic and Designates, after personal ratification before the same Assembly;






16th.
To obligatorily disavow the President of the Republic or his substitute if, when his constitutional term has ended, he continues in the exercise of his post. In this case, if no person has been legally summoned for the exercise of the Presidency, a Provisional President shall be designated;






17th.
To elect, for all of the respective presidential term, in a public and registered (nominal) vote, two persons who in character of Designates shall exercise [the power of] the Presidency of the Republic, in the cases and in the order determined by this Constitution;






18th.
To receive the work report that shall be delivered by the Executive through his Ministers, and approve or disapprove it;






19th.
To elect in a public and registered vote the following functionaries: the President and Magistrates of the Supreme Court of Justice, the President and Magistrates of the Supreme Electoral Tribunal, the President and Magistrates of the Court of Accounts (Corte de Cuentas) of the Republic, the Attorney General (Fiscal General) of the Republic, the Procurator General (Procurador General) of the Republic, the Procurator for the Defense of Human Rights, and Members of the National Council of the Judiciary;






20th.
To declare, with no less than two-thirds of the votes of the elected Deputies, the physical or mental incapacity of the President, Vice President of the Republic and of functionaries elected by the Assembly for the exercise of their posts, after the unanimous judgment of a Commission of five physicians named by the Assembly;






21st.
To determine the authorities (atribuciones) and competences of the different functionaries when by this Constitution it has not been done;






22nd.
To grant, to persons or towns, titles, honorary distinctions and rewards compatible with the form of government established, for relevant services lent to the Nation (Patria).







Nevertheless, it is prohibited to grant these titles, distinctions and rewards, while they occupy their posts, to the following functionaries: the President and Vice President of the Republic, Ministers and Vice Ministers of State, Deputies to the Legislative Assembly, and the President and Magistrates of the Supreme Court of Justice;






23rd.
To grant permission to Salvadorans to accept honorific distinctions bestowed by foreign governments;






24th.
To grant temporary leaves or privileges for cultural or scientific activities or works;






25th.
To declare war and ratify peace, on the basis of reports provided to it by the Executive Organ;






26th.
To grant amnesty for political or common crimes connected with these, or for common crimes committed by not less than twenty persons; and to grant pardons, upon favorable report of the Supreme Court of Justice;






27th.
To suspend and re-establish the constitutional guarantees in agreement with Article 29 of this Constitution, in a public and registered vote with at least two-thirds of the elected Deputies;






28th.
To grant or refuse permission to Salvadorans to accept diplomatic or consular posts to be exercised in El Salvador;






29th.
To permit or refuse the transit of foreign troops through the territory of the Republic, and the stationing of ships or airships [used for] war of other countries for more time than is established by international treaties or practices;






30th.
To approve the concessions to which Article 120 of this Constitution refers;






31st.
To create judicial districts and establish positions, as proposed by the Supreme Court, so the respective officials take cognizance of all kinds of criminal, civil, mercantile, labor, contentious, administrative, agrarian and other cases;






32nd.
To name special commissions for the investigation of matters of national interest and to adopt the agreements or recommendations that are esteemed necessary based on the report of said commissions;






33rd.
To decree the National Symbols;






34th.
To question Ministers or Managers of the Commission (Despacho) and Presidents of Official Autonomous Institutions;






35th.
To determine the force majeure or fortuitous case to which the last paragraph of Article 80 refers;






36th.
To receive the work report which must be provided by the Attorney General of the Republic, the Procurator General of the Republic, the Procurator for the Defense of Human Rights, the President of the Court of Accounts of the Republic, and the President of the Central Reserve Bank of El Salvador;






37th.
To recommend to the President of the Republic the dismissal of the Ministers of State; or to the corresponding organs, that functionaries in Official Autonomous Institutions be dismissed, when it believes this to be appropriate, as a result of an investigation of its special committees or of an interpellation, in such case. The resolution of the Assembly shall be binding when it refers to the heads of public security or of the intelligence [department] of the State for a cause involving grave violations of Human Rights;






38th.
To practice the other powers (atribuciones) indicated by this Constitution.





Article 132


All the public functionaries and employees, including those of Official Autonomous Institutions and the Members of the Armed Force, are under the obligation to collaborate with the special commissions of the Legislative Assembly; and the appearance and declaration of these as well as any other person required by the mentioned commissions shall be obligatory under the same summons that are observed in the judicial procedure.


The conclusions of the special commissions of investigation of the Legislative Assembly shall not be obliging (vinculante) for the tribunals, nor shall they affect the judicial proceedings or resolutions, without prejudice that the result be communicated to the General Office of the Attorney General (Fiscalía) of the Republic for the exercise of pertinent actions.



SECOND SECTION. THE LAW, ITS FORMATION, PROMULGATION AND OPERATION



Article 133


[The following] have exclusive power to propose laws:







1st.
The Deputies;






2nd.
The President of the Republic through his Ministers;






3rd.
The Supreme Court of Justice, in matters related to the Judicial Organ, to the exercise of the work of Notaries and Lawyers, and to the jurisdiction and competence of the Tribunals;






4th.
The Municipal Councils in matters of municipal taxes.






5th.
The Central American Parliament, through the Deputies of the State of El Salvador conforming it, in matters concerning the integration of the Central American Isthmus, in accordance with Article 89 of this Constitution.




In the same manner, the Deputies of the State of El Salvador that are members of the Central American Parliament shall have the initiative on the above-referenced subject matter.



Article 134


Every bill of law which is approved must be signed by the majority of the members of the Executive Board (Junta Directiva). One copy shall be kept in the Assembly and two shall be sent to the President of the Republic.



Article 135


Every bill of law shall be transmitted to the President of the Republic no later than ten business days after being debated and approved, and if he has no objections, he shall ratify it and order its publication as law.


Sanction by the President of the Republic shall not be necessary in the case of the 1st, 2nd, 3rd, 4th, 14th, 15th, 16th, 17th, 18th, 19th, 20th, 32nd, 34th, 35th, 36th, and 37th ordinals of Article 131 of this Constitution and in precedents (antejuicios) recognized by the Assembly.



Article 136


If the President of the Republic finds no objection to a bill [he has] received, he shall sign two copies, send one back to the Assembly and leave the other in his archive and he shall have the text published as law in the corresponding official organ.



Article 137


When the President of the Republic vetoes a bill of law, he shall return it to the Assembly within eight business days of receiving it, indicating the reasons on which his veto is founded; if within such term he has failed to return it, it shall be considered ratified and he shall order its publication as law.


In the case of a veto, the Assembly shall reconsider the bill and if it should ratify it with at least two-thirds of the votes of elected Deputies, it shall send it again to the President of the Republic, and he shall sanction it and send it to be published.


If he returns it with observations, the Assembly shall consider them and resolve anything it believes convenient by the majority established in Article 123, and send it to the President of the Republic, who shall sanction it and send it to be published.



Article 138


When a bill of law is returned because the President of the Republic considers it to be unconstitutional and the Legislative Organ ratifies it in the manner established in the preceding article, the President of the Republic shall present it to the Supreme Court of Justice within three business days, so that the latter may, after hearing the arguments of both sides, decide whether it is or is not constitutional, within fifteen business days at the latest. If the Court decides that the bill is constitutional, the President of the Republic shall be obligated to sanction it and to order its publication as law.



Article 139


The term for the publication of laws shall be fifteen business days. If the President of the Republic has not published them within the prescribed term, the President of the Legislative Assembly shall order their publication as laws in the Official Gazette or any other daily newspaper among those with the largest circulation in the Republic.



Article 140


No law is binding (obliga) except by virtue of its promulgation and publication. For a law of permanent character to be binding, at least eight days must pass after its publication. This period may be extended, but not restricted.



Article 141


In case of an evident error in the printing of the text of the law, it shall be republished at the latest within ten days. The last publication shall be had as its authentic text; and the term for it to enter into effect shall be counted from the date of the new publication.



Article 142


To interpret, reform, or repeal the laws, the same procedure shall be observed as for its formation.



Article 143


When a bill is rejected or not ratified, it shall not be proposed within the following six months.



THIRD SECTION. TREATIES



Article 144


The international treaties formalized (celebrados) by El Salvador with other states or international organisms, constitute laws of the Republic once they enter into effect, in conformity with the dispositions of the same treaty and of this Constitution.


The law shall not modify or repeal that agreed in a treaty in effect for El Salvador. In case of conflict between the treaty and the law, the treaty shall prevail.



Article 145


Treaties in which constitutional dispositions are in any manner restricted or affected shall not be ratified, unless the ratification is done with the corresponding reservations. The dispositions of the treaty on which the reservations are made are not law of the Republic.



Article 146


Treaties shall not be formalized or ratified or concessions granted, that in any manner, alter the form of government or damage or impair the integrity of the territory, the sovereignty and independence of the Republic or the fundamental rights and guarantees of the human person.


That decreed in the preceding paragraph is applied to international treaties or contracts with governments or national or international business in which the Salvadoran State submits itself to the jurisdiction of a tribunal of a foreign state.


The preceding does not impede that, in treaties as well as in contracts, the Salvadoran State submit the decision, in case of controversy, to an arbitration or an international court.



Article 147


For the ratification of any treaty or pact for which any question related to the limits of the Republic are submitted to arbitration, a vote of at least three-quarters of the elected Deputies shall be necessary.


Any treaty or agreement formalized by the Executive Organ referring to the national territory, shall also require a vote of at least three-quarters of the elected Deputies.



Article 148


It corresponds to the Legislative Assembly to authorize the Executive Organ to contract voluntary loans (empréstitos), inside or outside the Republic, when a grave and urgent necessity demands it, and to guarantee debts (obligaciones) contracted by state or municipal entities of public interest.


The obligations contracted in conformity with this disposition shall be submitted to the cognizance of the Legislative Organ, which shall not ratify them with less than a two- thirds vote of the elected Deputies.


The legislative decree in which the issuance or contracting of a loan is authorized, shall clearly express the end to which the funds of this shall be designated, and in general, all the essential conditions of the operation.



Article 149


The authority to declare the inapplicability of the dispositions of any treaty contrary to the constitutional precepts shall be exercised by the tribunals within the jurisdiction of administrative justice.


The declaration of unconstitutionality of a treaty, in a general and obligatory manner, shall be made in the same form foreseen by this Constitution for the laws, decrees and regulations.



CHAPTER II. EXECUTIVE ORGAN



Article 150


The President and the Vice President of the Republic, the Ministers and Vice Ministers of State and their dependant functionaries, integrate the Executive Organ.



Article 151


To be elected President of the Republic it is required: to be a Salvadoran by birth, child of a Salvadoran father or mother; to be a layman (del estado seglar), over thirty years of age, of well-known morality and instruction; to be in the exercise of the rights of citizenship, having been so for the six years preceding the election, and to be affiliated with one of the legally recognized political parties.



Article 152


[The following] shall not be candidates for the President of the Republic:







1st.
He who has filled the Presidency of the Republic for more than six months, consecutive or not, during the period immediately prior to or within the last six months prior to the beginning of the presidential period;






2nd.
The spouse and relatives within the fourth degree of consanguinity or second of affinity of any of the persons who have exercised the Presidency in the cases [included in] the preceding ordinal;






3rd.
He who has been President of the Legislative Assembly or President of the Supreme Court of Justice during the year prior to the day that initiates the presidential period;






4th.
He who has been Minister, Vice Minister of State, or President of any Official Autonomous Institution, and the General Director of the National Civil Police, within the last year of the immediately previous presidential term;






5th.
Professional military persons (militares) who were in active service or who have been so within the three years prior to the day of the beginning of the presidential period;






6th.
The Vice President or the Designate who when legally called to exercise the Presidency in the immediately preceding period, refused to fill it without just cause, meaning that this exists when the Vice President or the Designate manifests his intention to be a candidate to the Presidency of the Republic within the six months prior to the beginning of the presidential period;






7th.
The persons included in the 2nd, 3rd, 4th, 5th and 6th ordinals of Article 123 of this Constitution.





Article 153


That proclaimed in the two preceding articles shall apply to the Vice President of the Republic and the Designates to the Presidency.



Article 154


The presidential period shall be of five years, and shall begin and end on the first of June, without the person who exercised the Presidency being able to continue in his functions one day more.



Article 155


In default of the President of the Republic, due to death, resignation, removal or other cause, the Vice President shall substitute him; lacking the latter, one of the Designates in the order of their nomination, and if all these are lacking for any legal cause, the Assembly shall designate the person who shall substitute him.


If the cause that incapacitates the President for the exercise of his position endures for more than six months, the person who substitutes him in conformance with the preceding paragraph, shall complete the presidential period.


If the incapacity of the President is temporary, his substitute shall exercise the position only while this lasts.



Article 156


The positions of the President and Vice President of the Republic and of the Designates are only resignable for a duly substantiated grave cause that shall be approved by the Assembly.



Article 157


The President of the Republic is the Commander-in-Chief (Comandante General) of the Armed Force.



Article 158


The President of the Republic is prohibited from leaving the national territory without the permission of the Legislative Assembly.



Article 159


For the management of public businesses, there shall be the necessary Offices of Secretaries of State (Secretarías de Estado), among which the various Branches of the Administration are to be distributed. Each Office of a Secretary of State shall be under the direction of a Minister, who shall act with the collaboration of one or more Vice Ministers. The Vice Ministers shall replace the Ministers in the cases determined by the law.


The National Defense and Public Security shall be assigned to different Ministries. Public Security shall be the duty of the National Civil Police, which shall be a professional body, independent of the Armed Force and detached from all party activity.


The National Civil Police shall be charged with the functions of urban police and rural police, which guarantee order, security and public tranquility, as well as collaboration in the investigation of crime, and all the proceeding in accordance with the law and with strict respect for Human Rights.



Article 160


To be a Minister or Vice Minister of State it is required to be Salvadoran by birth, more than twenty-five years old, a layman, of well-known morality and instruction; to be in the exercise of the rights of citizenship, having been so for the six years preceding his appointment.



Article 161


The persons included in the 2nd, 3rd, 4th, 5th and 6th ordinals of Article 127 of this Constitution shall not be Ministers nor Vice Ministers of State.



Article 162


It corresponds to the President of the Republic to appoint, remove, accept the resignations of, and grant leave to, Ministers and Vice Ministers of State, as well as the Chief of Public Security and of the State Intelligence.



Article 163


The decrees, agreements, orders, and rulings of the President of the Republic must be referred and communicated by the Ministers in their respective Branches, or by the Vice Ministers as the case may be. Without these requirements, they shall have no legal authenticity.



Article 164


All the decrees, agreements, orders, and resolutions issued by the functionaries of the Executive Organ, exceeding the powers that this Constitution establishes, shall be null and should not be obeyed, even if issued with the intent of submitting them for the approval of the Legislative Assembly.



Article 165


The Ministers or Persons in Charge of the Office (Encargados del Despacho) and Presidents of the Official Autonomous Institutions must appear before the Legislative Assembly to answer interpellations addressed to them.


The functionaries called to [answer to] interpellation[s] who, without just cause, refuse to appear will be, by this action, removed from their offices.



Article 166


There shall be a Council of Ministers integrated by the President and Vice President of the Republic and the Ministers of State or those who take their place.



Article 167


It corresponds to the Council of Ministers:







1st.
To decree the Internal Regulations of the Executive Organ and its own Regulations;






2nd.
To elaborate the general plan of the Government;






3rd.
To elaborate the projected budget of revenues and expenditures and present it to the Legislative Assembly, at least three months before the new fiscal period (ejercicio) initiates.







It shall also have cognizance of the reforms to said budget when it deals with transfers between parties of different Branches of Public Administration;






4th.
To authorize the distribution of sums that have not been included in the budgets, to the end of satisfying necessities arising from war, public calamity, or grave disturbance of the order, if the Legislative Assembly were not convened, immediately informing the Board of Directors (Junta Directiva) of the same, of the causes that motivated that measure, to the effect that if assembled, it approves or does not approve the corresponding credits;






5th.
To propose to the Legislative Assembly the suspension of constitutional guarantees to which Article 29 of this Constitution refers;






6th.
To suspend and reestablish the constitutional guarantees to which Article 28 of this Constitution refers, if the Legislative Assembly is not assembled. In the first case, it must immediately advise the Board of Directors of the Legislative Assembly of the causes that motivated the measure and the actions that it has executed in relation therewith;






7th.
To convoke extraordinarily the Legislative Assembly when the interests of the Republic demand it;






8th.
To take cognizance of and decide on all the affairs the President of the Republic submits for its consideration.





Article 168


[The following] are the powers and obligations of the President of the Republic:







1st.
To observe and enforce the Constitution, treaties, laws, and other legal dispositions;






2nd.
To maintain unimpaired the sovereignty of the Republic and the integrity of its territory;






3rd.
To strive for social harmony, and conserve peace and interior tranquility and the security of the human being as a member of the society;






4th.
To make international treaties and conventions, submit them to the Legislative Assembly for ratification, and see to their observance;






5th.
To direct the foreign relations;






6th.
To present through the Ministers, to the Legislative Assembly within the two months following the end of each year, the work report of the Public Administration for the year completed. The Minister of the Treasury shall moreover present, within the three months following the end of each fiscal period, the general account of the last budget and the demonstrative statement of the situation of the Public Treasury and the Fiscal Patrimony.







If these obligations are not completed within the terms indicated, a Minister who fails to do so is by this fact removed and the President of the Republic shall be immediately notified so he may appoint a substitute. The latter shall submit the corresponding report within the following thirty days. If still in this case the prescribed is not complied with, the new Minister shall be removed;






7th.
To give to the Legislative Assembly the reports that it requests, except when it is a matter of secret military plans. With respect to political negotiations that it is necessary to maintain confidential, the President of the Republic shall give notice, so that they may be taken cognizance of in secret session;






8th.
To sanction, promulgate, and publish the laws and to see that they are enforced;






9th.
To supply to functionaries of the judicial order the aids they need to enforce their rulings (providencias);






10th.
To commute sentences, based on the prior report and favorable judgment of the Supreme Court of Justice;






11th.
To organize, lead, and maintain the Armed Force, confer military degrees and command the stationing, duty, or discharge of the Officers (Oficiales) of same, in conformity with the law;






12th.
To deploy the Armed Force to defend the State’s Sovereignty and its territorial integrity. Exceptionally, if the regular means for maintaining internal peace, tranquility, and public order have been exhausted, the President of the Republic may deploy the Armed Force for this end. The activation of the Armed Force shall be limited to the time and the measure strictly necessary for re-establishing order and shall cease as soon as this task is completed. The President of the Republic shall keep the Legislative Assembly informed on such activities, which may arrange to stop such exceptional means at any time. In any case, within fifteen days following their termination, the President of the Republic shall present to the Legislative Assembly a detailed report on the performance of the Armed Force;






13th.
To wage (dirigir) war and make peace, and immediately submit any treaty made for this end purpose to the Legislative Assembly for ratification;






14th.
To decree the regulations necessary to facilitate and assure the application of the laws whose execution corresponds to him;






15th.
To guard for the efficient management and realization of public businesses;






16th.
To propose the list of three persons among whom the Legislative Assembly must elect the two Designees to the Presidency of the Republic;






17th.
To organize, lead, and maintain the National Civil Police to preserve peace, tranquility, order, and public security, in the urban realm as well as in the rural, with strict attachment to respect for Human Rights and under the direction of civil authorities;






18th.
To organize, lead, and maintain the Intelligence Agency (Organismo) of the State;






19th.
To annually fix a reasonable number of troops for the Armed Force and National Civil Police;






20th.
To exercise other powers conferred by the Laws.





Article 169


The appointment, removal, acceptance of resignations, and granting of leaves to functionaries and employees of the Public Administration and of the Armed Force, shall be governed by the Internal Regulations of the Executive Organ or other laws and regulations that are applicable.



Article 170


The diplomatic and consular representatives by career accredited by the Republic must be Salvadoran by birth.



Article 171


The President of the Republic, the Vice President of the Republic, the Ministers and Vice Ministers are jointly (solidariamente) responsible for the acts that they authorize. Ministers and Vice Ministers who are present or who take the place of others (hagan sus veces), are responsible for the resolutions made in the Council of Ministers, even if they did not vote for the measure, unless they present their resignation immediately after the resolution is adopted.



CHAPTER III. JUDICIAL ORGAN



Article 172


The Supreme Court of Justice, the Chambers of Second Instance and the other tribunals established by the secondary laws, integrate the Judicial Organ. The power to judge and execute what is judged on in constitutional, civil, penal, mercantile, labor, agrarian and administrative legal (contencioso-administrativo) matters, as well as in others determined by the law, corresponds exclusively to this Organ.


The organization and functioning of the Judicial Organ shall be determined by law.


The Magistrates and Judges, in matters referring to the exercise of jurisdictional functions, are independent and are subject exclusively to the Constitution and the law.


The Judicial Organ shall have at its disposal an annual allocation of no less than six percent of the current income of the State’s budget.



Article 173


The Supreme Court of Justice shall be made up of the number of Magistrates determined by the law, who will be elected by the Legislative Assembly, and one of them shall be the President. He shall be the President of the Judicial Organ.


The law shall determine the internal organization of the Supreme Court of Justice, in such a way that the powers that correspond to it shall be distributed among different Divisions (Salas).



Article 174


The Supreme Court of Justice shall have a Constitutional Division, to which it will correspond to take cognizance of and resolve the petitions of unconstitutionality of laws, decrees and regulations, cases on amparo, habeas corpus, controversies between the Legislative Organ and Executive Organ to which Article 138 refer, and causes mentioned in the 7th power (atribución) of Article 182 of this Constitution.


The Constitutional Division shall be integrated by five Magistrates designated by the Legislative Assembly. Its President shall be elected by the same on each occasion in which it corresponds [to the Legislative Assembly] to elect Magistrates of the Supreme Court of Justice; who shall be President of the Supreme Court of Justice and of the Judicial Organ.



Article 175


There shall be Chambers of Second Instance composed of two Magistrates for each, Courts (Juzgados) of First Instance and Courts of Peace. Their number, jurisdiction, powers, and residence shall be determined by the law.



Article 176


To be a Magistrate of the Supreme Court of Justice, it is required: to be Salvadoran by birth, a layman, over forty years old, a lawyer of the Republic, of well-known morality and competence; to have served as a Magistrate of Second Instance for six years or as a judge (judicatura) of First Instance for nine years, or to have obtained authorization to exercise the profession of lawyer at least ten years before his election; to be in the enjoyment of the rights of citizenship, having been so for six years before filling his position.



Article 177


To be a Magistrate of the Chambers of Second Instance, it is required: to be Salvadoran, a layman, over thirty-five years old, a lawyer of the Republic, of well-known morality and competence; to have served as a judge of First Instance for six years, or to have obtained authorization to exercise the profession of lawyer at least eight years before his election; to be in the enjoyment of the rights of citizenship, having been so for six years before filling his position.



Article 178


Spouses or relatives included amongst themselves within the fourth degree of consanguinity or second degree of affinity shall not be elected Magistrates of the Supreme Court of Justice nor to the same Chamber of Second Instance.



Article 179


To be a Judge of First Instance, it is required: to be Salvadoran, a layman, a lawyer of the Republic, of well-known morality and competence; to have served as a justice of peace during one year or have obtained the authorization to exercise the profession of lawyer two years before his appointment; to be in the exercise of the rights of citizenship, having been so for three years preceding filling his position.



Article 180


The minimum requirements to be a Justice of Peace are: to be Salvadoran, an attorney of the Republic, a layman, more than twenty-one years old, of well-known morality and competence; to be in the enjoyment of the rights of citizenship and to have been for three years prior to being appointed. Justices of the Peace shall be included in the judicial career.


In exceptional cases, the National Council of the Judicature may propose persons who are not attorneys for positions as Justice of the Peace, but the period of their functions shall be one year.



Article 181


The administration of justice shall always be free of charge.



Article 182


The powers of the Supreme Court of Justice are:







1st.
To hear cases on amparo;






2nd.
To settle competitions that arise among the tribunals of any jurisdiction (fuero) or nature;






3rd.
To take cognizance of prize cases (causas de presa), and of those not reserved to another authority; to order the issuance of letters or commissions rogatory created to perform proceedings outside the Republic and to demand compliance with those proceeding from other countries, without prejudice to the provisions of existing treaties; and to grant extradition;






4th.
To grant, according to the law and when necessary, permission for the execution of sentences pronounced by foreign courts;






5th.
To see that justice is promptly and faithfully administered, for which it shall adopt the measures it deems necessary;






6th.
To take cognizance of the responsibility of public functionaries in those cases indicated by the laws;






7th.
To hear cases of suspension or loss of the rights of citizenship in the cases included in numbers 2 and 4 of Article 74, and in numbers 1, 3, 4, and 5 of Article 75 of this Constitution, as well as of the corresponding rehabilitation;






8th.
To issue reports and opinions on applications for pardon and change of punishment;






9th.
To appoint Magistrates of the Chambers of Second Instance, Judges of First Instance, and Justices of Peace from the lists of three candidates (ternas) proposed by the National Council of the Judicature; as well as Forensic Physicians and the employees of their dependent offices; to remove them, to recognize their resignations, and to grant them leave;






10th.
To appoint associate justices in those cases provided by the law;






11th.
To receive, personally or through functionaries it designates, the constitutional oath of office of the functionaries appointed by it;






12th.
To admit lawyers and authorize them to practice their profession; to suspend them for nonfulfillment of professional obligations, for grave negligence or ignorance, unethical professional conduct, or for notoriously immoral private conduct; to disqualify them for venality, bribery, fraud, deceit, and others, and to reinstate them for legal reasons. In cases of suspension and disqualification it shall proceed in the manner prescribed by law and render decisions only on the moral force of the evidence. The same powers shall be exercised with respect to notaries;






13th.
To prepare the budget bill for salaries and expenditures in the administration of justice and send it to the Executive Organ for inclusion, without modifications, in the bill for the General Budget of the State. The Legislative Assembly shall consult with the Supreme Court of Justice for the budgetary adjustments that it may deem necessary to this proposed budget;






14th.
The others determined by this Constitution and the law.





Article 183


The Supreme Court of Justice, through the Constitutional Division, shall be the sole tribunal competent to declare the unconstitutionality of laws, decrees, and regulations, by their form or content, in a general and compulsory manner, and it may do so on the petition of any citizen.



Article 184


The Chambers of Second Instance of the capitol, according to the matter, shall take cognizance of trials against the State in first instance, and the respective Division of the Supreme Court of Justice shall hear them in the second instance.



Article 185


Within the power of administering justice, it corresponds to the courts, in cases in which they must pronounce judgment, to declare the inapplicability of any law or order of the other Organs that is contrary to constitutional principles.



Article 186


The judicial career is established.


Magistrates of the Supreme Court of Justice shall be elected by the Legislative Assembly for a term of nine years; they may be re-elected and they shall be renewed by thirds every three years. They may be removed by the Legislative Assembly for specific causes previously established by the law. A favorable vote of at least two-thirds of the elected Deputies is necessary to elect them, as well as to remove them from office.


The election of Magistrates of the Supreme Court of Justice shall be made from a list of candidates which the National Council of the Judicature shall form according to the terms established by law, half of which shall originate from the contributions of the representative entities of the Attorneys of El Salvador and where the most relevant currents of judicial thought must be represented.


Magistrates of the Chambers of Second Instance, Judges of the First Instance and Justices of the Peace integrated in the judicial career shall enjoy stability in their posts.


The law must assure judges protection so they may exercise their functions in all matters which they recognize with complete freedom, impartially, and without any influence; and the means that guarantee them a just remuneration and a standard of living adjusted to the responsibility of their positions.


The law shall regulate the requirements and the form of income for the judicial career, promotions, advancements, transfers, and disciplinary sanctions for the functionaries included in it and other questions inherent to said career.



Article 187


The National Council of the Judicature is an independent institution, charged with proposing candidates for the positions of Magistrates of the Supreme Court of Justice, Magistrates of the Chambers of Second Instance, Judges of the First Instance, and Justices of the Peace.


The National Council of the Judicature shall be responsible for the organization and functioning of the School of Judicial Training, the object of which is to assure improvement in the professional development of judges and other judicial functionaries.


Members of the National Council of the Judicature shall be elected and removed by the Legislative Assembly by the authorized vote of two-thirds of the elected Deputies.


The law shall determine what concerns this matter.



Article 188


The position of Magistrate or Judge is incompatible with the exercise of advocacy or notarizing, as well as that of functionary of other Organs of the State, except as a teacher and diplomat on a transitory mission.



Article 189


The Jury is established for the trial of the common crimes determined by the law.



Article 190


Jurisdictional privilege (fuero atractivo) is prohibited.



CHAPTER IV. PUBLIC MINISTRY



Article 191


The Public Ministry shall be exercised by the Attorney General (Fiscal General) of the Republic, the Procurator General (Procurador General) of the Republic, the Procurator for the Defense of Human Rights, and other functionaries determined by the law.



Article 192


The Attorney General of the Republic, the Procurator General of the Republic, and the Procurator for the Defense of Human Rights shall be elected by the Legislative Assembly by an authorized majority of two-thirds of the elected Deputies.


They shall last three years in the exercise of their posts and they may be re-elected. They may be removed from office only for legal causes, with the vote of two-thirds of the elected Deputies.


The same qualifications are required to be Attorney General of the Republic or Procurator General of the Republic as to be a Magistrate of the Chambers of Second Instance.


The law shall determine the requirements which must be met by the Procurator for the Defense of Human Rights.



Article 193


It corresponds to the Attorney General:







1st.
To defend the interests of the State and of society;






2nd.
To officially or upon the petition of a party promote the action of justice in defense of legality;






3rd.
To direct the investigation of crime with the collaboration of the National Civil Police in the manner determined by law;






4th.
To officially or upon the petition of a party promote penal action;






5th.
To defend the fiscal interests and to represent the State in all cases and contracts concerning the acquisition of personal property in general and of property subject to litigation, and any others specified by law;






6th.
To promote the prosecution and punishment of persons indicted (indiciados) for crimes against the authorities, and for contempt;






7th.
To appoint special commissions for the fulfillment of its functions;






8th.
To appoint, remove, grant leaves to, and accept resignations of Attorneys (Fiscales) of the Supreme Court of Justice, the Chambers of Second Instance, the Military Tribunals, and tribunals that take cognizance in the first instance, and Attorneys of the Treasury Department. He has the same powers with respect to functionaries and employees of his dependent office;






9th.
Abrogated;






10th.
To ensure that in the concessions granted to any class by the State, the requirements, conditions and purposes established in the same are complied with and to exercise the corresponding actions;






11th.
To exercise other powers prescribed by law.





Article 194


The Procurator for the Defense of Human Rights and the Procurator General of the Republic shall have the following Functions:




I. It corresponds to the Procurator for the Defense of Human Rights:







1st.
To guard for the respect and guarantee of Human Rights;






2nd.
To investigate, officially or by a denouncement that has been received, cases of Human Rights violations;






3rd.
To assist alleged victims of Human Rights violations;






4th.
To promote judicial or administrative resources for the protection of Human Rights;






5th.
To maintain vigil over the situation of private persons with respect to their freedom. He shall be notified of all arrests and shall take care that the legal limits of administrative detention are respected;






6th.
To carry out inspections, where he deems necessary, to secure respect for Human Rights;






7th.
To supervise the performance of the Public Administration before persons;






8th.
To promote reforms before Organs of the State for the advancement of Human Rights;






9th.
To issue opinions on bills of law which affect the exercise of Human Rights;






10th.
To promote and propose steps he deems necessary to prevent violations of Human Rights;






11th.
To publicly or privately formulate conclusions and recommendations;






12th.
To elaborate and publish reports;






13th.
To develop a permanent program of promotion activities on knowledge of and respect for Human Rights;






14th.
The others assigned to him by the Constitution or the Law.




The Procurator for the Defense of Human Rights may have departmental and local delegates of a permanent character.




II. It corresponds to the Procurator General of the Republic:







1st.
To keep watch for the defense of the family and interests of minors and others who are incapable;






2nd.
To provide legal assistance to persons of limited economic resources and to represent them judicially in defending their individual liberty and labor rights;






3rd.
To appoint, remove, grant leave to, and accept the resignations of the Auxiliary Procurators of all the Tribunals of the Republic, of Labor Procurators, and of other functionaries and employees of their dependencies;






4th.
To exercise the other powers established by law.





CHAPTER V. COURT OF ACCOUNTS OF THE REPUBLIC



Article 195


The audit of the Public Treasury (Hacienda Pública) in general and of the execution of the Budget in particular shall be entrusted to an independent organism of the Executive Organ, to be known as the Court of Accounts of the Republic, and which shall have the following powers:







1st.
To watch over the collection, custody, commitment and distribution of public funds; as well as the liquidation of taxes, rates, rights and other contributions when the law so determines;






2nd.
To authorize every withdrawal of funds from the Public Treasury (Tesoro Público), in conformity with the Budget; to intervene for preventive purposes in any act that in a direct or indirect manner affects the Public Treasury or the patrimony of the State, and to authenticate acts and contracts relating to the public debt;






3rd.
To supervise, inspect, and audit the accounts of the functionaries and employees which administer or manage public funds or property (bienes), and to try cases arising from such accounts;






4th.
To supervise the economical management of autonomous state institutions and businesses, and entities supported by funds or that receive subventions or subsidies from the Public Treasury. Such supervision shall be adapted to the nature and purposes of the organization concerned, in accordance with that determined by the law in this respect;






5th.
To examine the account submitted by the Executive Organ to the Assembly on the management of the Public Treasury, and to report to the same the result of such examination;






6th.
To prepare the regulations necessary for the fulfillment of its powers;






7th.
To inform the President of the Republic, the Legislative Assembly, and the other respective hierarchical superiors, in writing of the proven relevant irregularities of every public official in the management of property and funds subject to audit;






8th.
To ensure that the debts to the State and Municipalities are made effective;






9th.
To perform the other functions prescribed by law.




The 2nd and 4th powers shall be carried out in a manner suitable to the nature and purpose of the concerned organ, according to that which the law determines in this respect; and it may act prior to a request of the supervised organ, of the body superior to it, or of office when it considers it necessary.



Article 196


To carry out its jurisdictional functions, the Court of Accounts of the Republic shall be divided into one Chamber of Second Instance and the Chambers of First Instance established by law.


The Chamber of Second Instance shall be composed of the President of the Court and two Magistrates, whose number may be increased by law.


These functionaries shall be elected for a term of three years, may be re-elected, and may not be removed from office except for just cause, by a resolution of the Legislative Assembly. The Chamber of Second Instance shall appoint, remove, grant leaves to, and accept resignations from the Judges of the Chambers of First Instance.


A special law shall regulate the administrative functioning, jurisdiction, competence, and order of the Court of Accounts and its Chambers.



Article 197


Whenever an act submitted to the cognizance of the Court of Accounts of the Republic in its opinion violates any law or regulation in force, it must so advise the functionaries who in the exercise of their legal functions communicated the act (se lo comuniquen), and the act in question shall remain in suspension.


The Executive Organ may ratify the act in whole or in part, provided it considers it legal, by means of a reasoned resolution, made in the Council of Ministers and communicated in writing to the President of the Court. This resolution must be published in the Official Gazette.


The ratification duly made known, will terminate the suspension of the act, provided the observations of the Court of Accounts are not based on the lack or insufficiency of a budgetary credit to which an expenditure is to be charged, since in such cases, the suspension must be maintained until the deficiency of credit has been filled.



Article 198


The President and Magistrates of the Court of Accounts must be Salvadorans by birth, over thirty years of age, and of well-known integrity and competence; they must be in the exercise of their rights of citizenship, having been so for three years immediately preceding their election.



Article 199


The President of the Court of Accounts shall submit annually to the Legislative Assembly a detailed and documented report of the work of the Court. This duty must be carried out within three months after the end of the fiscal year.


The unfulfillment of this duty shall be considered as just cause for dismissal.



CHAPTER VI. LOCAL GOVERNMENT



FIRST SECTION. JURISDICTION OF GOVERNORS (GOBERNACIONES



Article 200


The territory of the Republic is divided into departments for political administration, the number and boundaries of which shall be fixed by law. In each of them there shall be a proprietary and substitute Governor, appointed by the Executive Organ, whose powers shall be determined by law.



Article 201


To be a Governor it is required: to be a Salvadoran, a layman, over twenty-five years of age, to be in exercise of the rights of citizenship, having been so for three years immediately preceding appointment, to be of well-known morality and education, and to be a native or resident of the respective department; in the latter case, two years of residence immediately preceding appointment is necessary.



SECOND SECTION. THE MUNICIPALITIES



Article 202


For the Local Government, the departments are divided into Municipalities, which are governed by Councils, consisting of a Mayor, a Syndic (Síndico), and two or more Aldermen (Regidores), the number of whom shall be in proportion to the population.


The Members of the Municipal Councils must be over twenty-one years of age and natives or residents of the municipality; they shall be elected for a period of three years, may be re-elected, and their further qualifications shall be determined by law.



Article 203


The Municipalities shall be autonomous in the exercise of their economic, technical, and administrative functions; and shall be governed by a Municipal Code which shall set down the general principles for the organization, functioning, and exercise of their autonomous powers.


The Municipalities shall be obligated to collaborate with other public institutions in plans for national or regional development.



Article 204


The Autonomy of the Municipality includes [the power]:







1st.
To create, modify and suppress public taxes and contributions for the realization of particular works within the limits established by a general law.







Once taxes or contributions are approved by the Municipal Council the respective agreement shall be published in the Official Gazette, and eight days after its publication, its observance shall be mandatory;






2nd.
To declare its Budget of Revenues and Expenditures;






3rd.
To freely carry out matters within its competency;






4th.
To appoint and remove functionaries and employees from their branch offices (dependencias);






5th.
To enact local ordinances and regulations;






6th.
To elaborate their tax rates and reforms, so as to propose them as law to the Legislative Assembly.





Article 205


No law nor authority may exempt itself or dispense with the payment of municipal taxes and contributions.



Article 206


The plans of local development must be approved by the respective Municipal Council; and the Institutions of the State must collaborate with the Municipality in their development.



Article 207


Municipal funds may not be centralized in the General Fund of State, nor may they be utilized except in services and for the benefit of the Municipalities.


The Municipalities may associate or form amongst themselves cooperative agreements for the purpose of carrying out works or services that are of common interest to two or more Municipalities.


To guarantee the development and the economic autonomy of the Municipalities, a fund for their economic and social development shall be created. A law shall establish the amount of such fund and the mechanisms for its use.


The Municipal Councils will administer the patrimony of their Municipalities and will render a detailed and documented account of their administration to the Court of Accounts of the Republic.


The execution of the Budget will be audited a posteriori by the Court of Accounts of the Republic, as prescribed by law.



CHAPTER VII. SUPREME ELECTORAL TRIBUNAL



Article 208


There shall be a Supreme Electoral Tribunal which shall consist of five Magistrates, who shall last five years in their functions and who shall be elected by the Legislative Assembly. Three of them from each of the lists of three candidates (ternas) proposed by the three political parties or legal coalitions that obtained the greatest number of votes in the last presidential election. The two remaining Magistrates shall be elected with the favorable vote of at least two-thirds of the elected Deputies, from two lists of three candidates proposed by the Supreme Court of Justice, who must meet the requirements to be Judges of the Chambers of Second Instance and have no party affiliation.


There shall be five substitute Magistrates elected in a similar manner to the officeholders. If because of any circumstance no list of three nominees is proposed, the Legislative Assembly shall hold the respective election without the missing list.


The Magistrate President shall be proposed by the party or legal coalition which obtained the greatest number of votes in the last presidential election.


The Supreme Electoral Tribunal shall be the highest authority on this subject, without prejudice to the recourses established by this Constitution concerning its violation.



Article 209


The law shall establish the organs (organismos) necessary to receive, recount, and certify votes and other activities concerning suffrage and shall take care that they are integrated in such a way that no party or coalition of parties predominates within them.


Political parties or contending coalitions shall have the right to maintain vigil over the entire electoral process.



Article 210


The State recognizes political debt as a mechanism for financing contending political parties, which seeks to provide them with their freedom and independence. The secondary law shall regulate that referring to this matter.



CHAPTER VIII. ARMED FORCES



Article 211


The Armed Force is a permanent Institution in the Service of the Nation. It is obedient, professional, apolitical, and non-deliberative.



Article 212


The mission of the Armed Force is to defend the State’s sovereignty and territorial integrity. The President of the Republic may exceptionally order the Armed Force to maintain internal peace, in accordance with that provided by this Constitution.


The fundamental organs of the Government mentioned in Article 86 may order the Armed Force to make effective the provisions which they have adopted, within their respective constitutional areas of authority, to carry out (hacer cumplir) this Constitution.


The Armed Force shall collaborate in works of public benefit which are entrusted to it by the Executive Organ and shall assist the population in cases of national disaster.



Article 213


The Armed Force forms a part of the Executive Organ and is subordinate to the authority of the President of the Republic in his capacity as Commander-General. Its structure, juridical regime, doctrine, composition, and functioning are defined by the law, the regulations and special provisions which the President of the Republic adopts.



Article 214


The military career is professional and the only military ranks recognized are those obtained by strict seniority (escala) and in conformity with the law.


Military employees (militares) may not be deprived of their rank, honors, and loans, except in the cases determined by law.



Article 215


Military service is compulsory for all Salvadorans between eighteen and thirty years old.


In the event of necessity, all Salvadorans capable of performing military tasks shall be soldiers.


A special law shall regulate this matter.



Article 216


Military jurisdiction is established. For the trial of crimes and misdeeds (faltas) which are purely military there shall be special procedures and tribunals in conformity with the law. As an exceptional regime with respect to unity of justice, military jurisdiction shall be reduced to cognizance of purely military crimes and misdeeds in service, being understood as such those which exclusively affect a strictly military juridical interest.


Members of the Armed Force in active service enjoy the right of military jurisdiction for purely military crimes and misdeeds.



Article 217


The fabrication, importation, exportation, trade, possession and bearing of arms, munitions, explosives and similar articles may only be effected with the authorization of and under the direct supervision of the Executive Organ, in the Branch of Defense (Ramo de Defensa).


A special law shall regulate this subject.



TITLE VII. ADMINISTRATIVE REGIMEN



CHAPTER I. CIVIL SERVICE



Article 218


Public functionaries and employees are in the service of the State and not of any specific political faction. They may not make use of their positions to engage in partisan politics. One who so acts shall be sanctioned as prescribed by law.



Article 219


The administrative career is established.


The law shall regulate the civil service and especially the conditions for admission to the administration; promotions and raises on the basis of merit and aptitude; transfers, suspensions, and dismissals; the duties of public servants and recourses against decisions affecting them; likewise, it shall ensure job stability to public employees.


Functionaries and employees holding political and personal (de confianza) appointments are not included in the administrative career, and in particular, the Ministers and Vice-Ministers of State, the Attorney General of the Republic, the Procurator General of the Republic, the Secretaries of the Presidency of the Republic, the Ambassadors, the General Directors, the Departmental Governors, and the Private Secretaries of the foregoing functionaries.



Article 220


A special law shall regulate matters pertinent to retirement of the public and municipal functionaries and employees, which shall fix the percentage of retirement benefits (jubilación) to which they shall be entitled according to the number of years of service rendered and to the earned salaries.


The amount of retirement benefits which is collected shall be exempt from all tax or fiscal and municipal appraisal.


The same law shall establish the other benefits to which public and municipal servants will be entitled.



Article 221


Strikes by public functionaries or employees, as well as the collective abandonment of positions, are prohibited.


The civil public services may be militarized only in the event of a national emergency.



Article 222


The provisions of this Chapter also apply to municipal functionaries and employees.



CHAPTER II. PUBLIC TREASURY (HACIENDA PUBLICA



Article 223


The public treasury consists of:







1st.
Its funds and liquid assets;






2nd.
Its active credits;






3rd.
Its real and personal property;






4th.
Revenues derived from the application of the laws governing taxes, duties, and other payments, as well as those that belong to it under any other title.




Recognized debts and those originating from duly authorized public expenditures are obligations chargeable against the Public Treasury.



Article 224


All revenue of the Public Treasury shall constitute a single fund that shall generally be subject to the needs and obligations of the State.


The Law may, nevertheless, allocate specific revenues for service on the public debt. Donations likewise may be allotted to the purposes indicated by the donor.



Article 225


Whenever a law authorizes, the State, for the attainment of its goals, may separate property from the general assets of the Public Treasury, or assign assets of the General Fund, to establish or add to special patrimony of the State for the use of public institutions.



Article 226


The Executive Organ, through the appropriate Branch, shall have the direction of the public finances, and shall be especially bound to maintain a balanced Budget, insofar as this is compatible with the fulfillment of the purposes of the State.



Article 227


The General Budget of the State, for each fiscal period, shall contain an estimate of all revenues anticipated in accordance with the laws in force on the date the budget was voted on, as well as the authorization for all expenditures deemed convenient to accomplish the aims of the State.


The Legislative Organ may decrease or reject the credits requested, but may never increase them.


The Budget shall authorize the floating debt that the government may incur during each year to cover temporary deficits in revenue.


The autonomous state institutions and businesses and entities whose expenditures are paid for or subsidized by funds of the Treasury with the exception of credit institutions, shall be governed by special budgets and salary systems approved by the Legislative Organ.


A special law shall establish regulations concerning the preparation, voting, execution, and rendering of accounts of the budgets and shall regulate the procedure to be followed when at the close of one fiscal period the Budget for the new period is not yet in effect.



Article 228


No sum shall be committed or discounted as against public funds unless it is within the limits of a budget credit.


Any pledge, grant, or payment must be made in accordance with provisions of law.


Funds from future fiscal periods may be pledged only with legislative authorization, for works of public or administrative interest, or for the consolidation or conversion of the public debt. For such purposes an extraordinary budget may be approved.


There shall be a special law to regulate subsidies, pensions, and retirement allotments that affect public funds.



Article 229


The Executive Organ, observing due legal formalities, may make transfers between items under the same branch or administrative organ, with the exception of those declared nontransferable in the Budget.


The Judicial Organ shall have an equal power with respect to items in its budget, observing the same legal formalities.



Article 230


There shall be a General Treasury Service for the collection, custody, and expenditure of public funds.


Whenever public property is expended in contravention of legal provisions, the official who authorizes or orders the transaction shall be held liable, as well as the person who effects the expenditure, unless he proves his freedom from guilt.



Article 231


No taxes may be imposed except by virtue of a law and for the public service.


Churches and their dependencies immediately and directly designated for religious service are exempt from taxes on real property.



Article 232


Neither the Legislative Organ nor the Executive Organ may relieve functionaries and employees who manage national or municipal funds of the obligation to pay sums of money retained (reparadas) by them, nor dispense with the payment of debts due the Public Treasury (Fisco) or the Municipalities.



Article 233


Real property of the Public Treasury or in public use can only be donated or given in usufruct, commodation (comodato) or lease (arrendamiento) with the authorization of the Legislative Organ, to entities of general utility.



Article 234


Whenever the State has to conclude contracts for public works or to acquire personal property for which public funds or assets are to be expended, such works or supply orders must be submitted for public bidding, except in those cases specified by law.


No contract may be concluded in which the decision, in the event of controversy, is to be rendered by the courts of a foreign country.


That provided in the preceding paragraphs shall be applied to the Municipalities.



TITLE VIII. RESPONSIBILITY OF PUBLIC FUNCTIONARIES



Article 235


Every civil or military functionary shall, before taking possession of his office, swear on his word of honor to be faithful to the Republic, to comply with and enforce the Constitution, to abide by its provisions, notwithstanding laws, decrees, orders, or resolutions to the contrary, to promise moreover to strictly fulfill the duties imposed by his office, for the violation of which he shall be responsible according to the law.



Article 236


The President and Vice-President of the Republic, Deputies, the Appointees to the Presidency, the Ministers and Vice-Ministers of the State, the President and Magistrates of the Supreme Court of Justice and of the Chambers of Second Instance, the President and Magistrates of the Court of Accounts of the Republic, the Attorney General of the Republic, the Procurator General of the Republic, the Procurator for the Defense of Human Rights, the President and Magistrates of the Supreme Electoral Tribunal, and the diplomatic representatives shall answer to the Legislative Assembly for the official and common crimes they commit.


The Assembly, after hearing an accusing member and the accused official or special defender, as the case may be, shall declare whether or not there are grounds for a trial. In the former event, the case shall be sent to the Chamber of Second Instance specified by law, for a trial in first instance; and in the latter event, the case shall be dropped. The decisions rendered by the aforementioned Chamber shall be passed upon in second instance by one of the Divisions of the Supreme Court of Justice, and in cassation by the full court.


Any person has the right to denounce the offenses with which this Article is concerned, and to appear as a party if he has the qualifications required by law.



Article 237


As soon as the Legislative Assembly or the Supreme Court of Justice declares that there are grounds for trial, the offender shall be suspended from the exercise of his functions and may not continue in his position for any reason whatsoever. If he does, he shall be guilty of the crime of prolonging of functions. If the sentence is condemnatory, he shall be dismissed from his position through the same act. If acquitted, he shall resume the exercise of his functions, if the position is one of those that is conferred for a determined time and the period of his election or appointment has not expired.



Article 238


The Deputies may not be tried for serious offenses they commit from the day of their election until the end of the period for which they were elected, without the Legislative Assembly previously declaring that there are grounds for trial, in conformity with the procedure established in the preceding Article.


For the less serious crimes and misdeeds they commit during the same period they may not be detained or imprisoned, nor called to testify until after the conclusion of the period of their election.


If the President, Vice-President of the Republic or a Deputy were to be caught in flagrante delicto, from the day of their election until the end of the period for which they were elected, they may be detained by any person or authority, who shall be obliged to place the case immediately at the disposition of the Assembly.



Article 239


Judges of First Instance, Departmental Governors, Justices of the Peace, and other functionaries specified by law shall be tried for official offenses they commit in the ordinary courts after issuance of a statement by the Supreme Court of Justice that there are grounds for trial. The aforementioned functionaries shall be subject to ordinary procedure for the ordinary crimes and offenses they commit.


Members of the Municipal Councils who commit official or ordinary crimes shall come before the corresponding Judges of First Instance.



Article 240


Public functionaries and employees who enrich themselves at the expense of the Public or Municipal Treasury without justifiable cause, shall be bound to restitute the State or Municipality for that which they illegally acquired, without prejudice to the responsibility they may have incurred according to the laws.


Unlawful enrichment is presumed if an increase in the capital of the official or employee, from the date he took possession of his office to the date when his functions ceased, is noticeably higher than would be normal given the wages or emoluments legally received, and the increases in capital or income from any other justifiable source. To determine said increase, the capital and income of the functionary or employee, his spouse, and children shall be considered jointly.


Functionaries and employees specified by law are required to declare their financial status before the Supreme Court of Justice, in accordance with the preceding paragraphs, within sixty days after that in which they took possession of their offices. The Court has the authority to take the steps it deems necessary to verify the truth of the declaration, which it shall keep on file, and use only for the purposes indicated in this Article. When the term of office of such functionaries and employees ends, they must make a new declaration of their financial status. The law shall determine the penalties for nonfulfillment of this duty.


Trials for enrichment without just cause may only be initiated within ten years following the date when the functionary or employee ended the position the exercise of which could have led to said enrichment.



Article 241


Public, civil or military functionaries who have knowledge of official offenses committed by functionaries or employees subordinate to them must notify the competent authorities as soon as possible so that they may be tried, and if such notice is not given in due time, the functionaries concerned shall be considered guilty as accessories after the fact, and shall incur the corresponding penal liabilities.



Article 242


The statute of limitations (prescripción) for official crimes and offenses shall be governed by general rules, and shall start to run from when the guilty functionary terminates his functions.



Article 243


Notwithstanding approval given by the Legislative Organ to official acts in those cases required by this Constitution, functionaries who have intervened in such acts may be prosecuted for official offenses as long as the period designated by the statute of limitations has not expired.


The approval of records and accounts that are submitted to the Legislative Organ, gives no greater validity to the acts and contracts to which they refer than they have according to the law.



Article 244


The violation, infraction or alteration of constitutional provisions shall be especially punished by the law; and the civil or penal responsibilities incurred by public, civil or military functionaries, with such purpose, will not admit of amnesty, commutation or exemption, during the presidential period within which they were committed.



Article 245


The public functionaries and employees will answer personally and the State [in] subsidiary, for material or moral damages which they should cause in consequence of a violation of the consecrated rights of this Constitution.



TITLE IX. SCOPE, APPLICATION, REFORM AND REPEAL



Article 246


The principles, rights, and obligations established by this Constitution may not be altered by laws that regulate their exercise.


The Constitution shall prevail over all laws and regulations. The public interest shall come before private interest.



Article 247


Any person may seek amparo before the Constitutional Division (Sala de lo Constitucional) of the Supreme Court of Justice for the violation of rights granted by this Constitution.


Habeas Corpus may be requested before the Constitutional Division of the Supreme Court of Justice or before the Chambers of Second Instance which do not reside in the capital. A ruling of the Chamber which should deny the liberty of the person availing himself (favorecido) may be the object of review, on motion by the interested party, by the Constitutional Division of the Supreme Court of Justice.



Article 248


Reformation of this Constitution may be decided by the Legislative Assembly, with the vote of one-half plus one of the elected Deputies.


For this amendment to be decreed, it must be ratified by the following Legislative Assembly by a vote of two-thirds of the elected Deputies. Thus ratified, the corresponding decree shall be issued and shall be published in the Official Gazette.


Amendments may only be proposed by elected Deputies, by a number no less than ten.


Under no circumstances, may the articles of this Constitution, which refer to the form and system of government, to the territory of the Republic, and to the principle that a President cannot succeed himself (alternabilidad), be amended.



Article 249


The Constitution proclaimed by Decree No. 6, of the eighth of January of 1962, published in the Official Gazette, No. 110, Vol. 194, dated the sixteenth of the same month and year, adopted by the Constituent Decree No. 3, of the twenty-sixth of April of 1982, published in the Official Gazette, No. 75, Vol. 275, of the same date, its regimen of exceptions, as well as all those constitutional provisions which conflict with any precept of this Constitution, are repealed.



TITLE X. TRANSITIONAL PROVISIONS



Article 250


While the pertinent secondary legislation is not modified, the crimes punishable by death that are not included in Article 27 of this Constitution shall be sanctioned with the highest penalty of deprivation of liberty. This disposition will be applied to people who would have had the death penalty by executive sentence.



Article 251


Until the law of procedure mentioned in the last clause of Article 30 of this Constitution becomes effective, the law regulating this matter shall continue in effect, but its operation shall not exceed February 28, 1984.



Article 252


The right established in the 12th ordinal of Article 38 of this Constitution will be in force until it is regulated by secondary law, which shall have no retroactive effect.



Article 253


The provisions embodied in the Constituent Decree No. 36, dated November 22, 1983, published in the Official Gazette, No. 225, Vol. 281, dated December 5 of the same year are incorporated in this Title.


That provided in the 3rd, 4th and 5th ordinals of Article 152 of this Constitution, shall not take effect for the next election for President and Vice-President of the Republic, owing to that provided for in Constituent Decree No. 36, dated November 22, 1983, published in the Official Gazette No. 225, Vol. 281, dated December 5 of the same year.



Article 254


The persons to whom this Constitution confers the status of Salvadorans by birth, shall enjoy the rights and have the duties inherent to the same, from the date of their birth (vigencia), without requiring any additional procedure or recognition of nationality.



Article 255


The present organization of the Supreme Court of Justice shall continue in force until June 30, 1984, and the Magistrates of the same, elected by this Constituent Assembly, shall remain in their functions until such date, on which the Constitution and the laws relevant to its organization and competence, to which Articles 173 and 178 of this Constitution refer, must be harmonized.


The Magistrates of the Chambers of Second Instance and Judges of the First Instance presently serving shall complete their respective terms and the newly selected ones, as prescribed by this Constitution, will enjoy job stability, as referred to in the same, and shall meet the requirements it demands.



Article 256


The President and Magistrates of the Court of Accounts of the Republic elected by this Constituent Assembly will remain in their posts until June 30, 1984.



Article 257


The Vice-President of the Republic will continue the exercise of their positions until May 31, 1984, with the powers established by Constituent Decree No. 9, dated May 6, 1982, published in the Official Gazette No. 91, Vol. 275, dated the 19th of the same month and year.



Article 258


The powers, authorities and other functions which the law or regulations confer to the Sub-secretaries of the State, shall be exercised by the Vice-Ministers of State, except [the power] to form part of the Council of Ministers, unless substituting for one of them.



Article 259


The Attorney General of the Republic and the General Procurator for the Poor (Procurador General de los Pobres), nominated as prescribed by the Constitution of 1962 and ratified by this Assembly according to the regimen of exceptions from the same, will remain in their posts until May 31, 1984.



Article 260


The Municipal Councils, appointed as prescribed by Constituent Decree No. 9 of May 6, 1982, published in the Official Gazette No. 9, Vol. 275, dated the 19th of the same month and year, will remain in their posts until April 30, 1985.


If during the period between May 31, 1984 and April 30, 1985, a vacancy should occur for any reason, it will be filled as prescribed by law.



Article 261


In the event that Ministers and Vice-Ministers of State are appointed during the period from the date this Constitution becomes effective to the date the President and Vice-President take charge of their posts, elected according to Constituent Decree No. 36, dated November 22, 1983, published in the Official Gazette No. 225, Vol. 281, dated December 5 of the same year, they must be ratified by the Legislative Assembly.



Article 262


The creation, modification and suppression of public taxes and contributions, to which ordinal 1 of Article 204 of this Constitution refer, shall be approved by the Legislative Assembly while the general law which the same constitutional disposition refers to is not in force.



Article 263


The Members of the Central Electoral Council, elected according to Constituent Decrees Nos. 17 and 18, dated November 3, 1982, published in Official Gazette No. 203, Vol. 277, dated the 4th of the same month and year, shall remain in their posts until July 31, 1984.



Article 264


While agrarian jurisdiction is not established, this matter will continue to be heard by the same institutions and tribunals which, according to the respective laws, have such powers applying the procedures they established.



Article 265


The legitimacy of all the laws and decrees relative to the process of the Agrarian Reform is recognized to the extent that they do not contradict the text of this Constitution.



Article 266


It is the duty of the State to establish mechanisms needed to guarantee payment of the price or indemnification of real estate used for agriculture, livestock and forestry, by nature, adherence or by designation expropriated as a consequence of legal dispositions which introduced changes in the system of property or possession of the same.


A special law will regulate this matter.



Article 267


If land which exceeds the maximum limits established in Article 105 of this Constitution is not transferred within the period therein contemplated due to a cause imputable to the owner, it may be the object of expropriation by the operation of law and indemnification may not be prior.


The concepts of peasant and small farmer must be defined by law.



Article 268


Trustworthy documents for the interpretation of this Constitution will be, in addition to the proceedings of the plenary session of the Constituent Assembly, the audio (magnetofónicas) and video recordings which contain the incidents and participation of the Constituent Deputies in its discussion and approval, as well as similar documents elaborated by the Editing Commission of the proposed Constitution. The Managing Board (Junta Directiva) of the Legislative Assembly must dictate the pertinent dispositions to guarantee the authenticity and conversation of said documents.



Article 269


If due to force majeure or gratuitous cause, duly recognized by the Legislative Assembly, elections for President and Vice-President of the Republic cannot be effectuated on the date indicated in Constituent Decree No. 36, dated November 22, 1983, published in Official Gazette No. 225, Vol. 281, dated December 5 of the same year, it shall set a new date. For the qualifications of the event as well as for the setting of the new date, a vote of three-fourths of the elected Deputies will be needed.



Article 270


The matter disposed in the third clause of Article 106 of this Constitution shall not be applied to indemnifications arising out of expropriations effectuated before the enactment of this Constitution.



Article 271


The Legislative Assembly must harmonize, with this Constitution, the secondary laws of the Republic and the special laws of creation and other dispositions which regulate the Official Autonomous Institutions, within the period of a year beginning from the date of its validity, to which effect the competent bodies must present their respective projects within the first six months of the indicated period.



Article 272


When this Constitution becomes effective every civil or military functionary must surrender the pledge to which Article 235 refers.



Article 273


This Assembly will be provided legal legislative validity (se constituirá en Legislativa) on the day on which the Constitution becomes effective and will end its term on April 30, 1985.



TITLE XI. VALIDITY



Article 274


The present Constitution will become effective on December 20, 1983, after publication in the Official Gazette on December 16, 1983.

